Exhibit 10.1

EXECUTION VERSION

$100,000,000

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of July 29, 2016

among

C&J ENERGY SERVICES LTD., a Debtor and Debtor-in-Possession under Chapter 11 of
the Bankruptcy Code, as Parent,

CJ HOLDING CO., a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code, as U.S. Borrower,

EACH OF THE SUBSIDIARIES OF THE PARENT PARTY HERETO, each a Debtor and
Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as Guarantors

and

CORTLAND CAPITAL MARKET SERVICES LLC,

as Administrative Agent

and

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   Article 1    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

 

Defined Terms

     2   

Section 1.02

 

Other Interpretive Provisions

     35   

Section 1.03

 

Accounting Terms

     36   

Section 1.04

 

Rounding

     37   

Section 1.05

 

Times of Day

     37   

Section 1.06

 

Eurocurrency Rate Generally

     37    Article 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01

 

The Loans

     37   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     38   

Section 2.03

 

[Reserved]

     39   

Section 2.04

 

[Reserved]

     39   

Section 2.05

 

Prepayments

     39   

Section 2.06

 

Termination or Reduction of Commitments

     42   

Section 2.07

 

Repayment of Loans

     42   

Section 2.08

 

Interest

     42   

Section 2.09

 

OID and Fees

     43   

Section 2.10

 

Computation of Interest and Fees

     44   

Section 2.11

 

Evidence of Debt

     44   

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback

     44   

Section 2.13

 

Sharing of Payments by Lenders

     47   

Section 2.14

 

Priority and Liens; No Discharge

     48   

Section 2.15

 

Payment of Obligations

     51   

Section 2.16

 

Defaulting Lenders

     51   

Section 2.17

 

Designated Lenders

     52    Article 3    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01

 

Taxes

     52   

Section 3.02

 

Illegality

     57   

Section 3.03

 

Inability to Determine Rates

     59   

Section 3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     59   

Section 3.05

 

Compensation for Losses

     60   

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     61   

Section 3.07

 

Survival

     61   

 

i



--------------------------------------------------------------------------------

Article 4    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01

 

Conditions of Effectiveness

     62   

Section 4.02

 

Conditions to All Credit Extensions

     66    Article 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01

 

Existence, Qualification and Power

     68   

Section 5.02

 

Authorization; No Contravention

     68   

Section 5.03

 

Governmental Authorization; Other Consents

     69   

Section 5.04

 

Binding Effect

     69   

Section 5.05

 

Financial Statements; No Material Adverse Effect

     69   

Section 5.06

 

Litigation

     70   

Section 5.07

 

No Default

     70   

Section 5.08

 

Ownership of Property; Liens; Investments

     70   

Section 5.09

 

Environmental Compliance

     70   

Section 5.10

 

Insurance

     71   

Section 5.11

 

Taxes

     72   

Section 5.12

 

ERISA Compliance

     72   

Section 5.13

 

Subsidiaries; Equity Interests; Loan Parties

     73   

Section 5.14

 

Margin Regulations; Investment Company Act

     73   

Section 5.15

 

Disclosure

     74   

Section 5.16

 

Compliance with Laws

     74   

Section 5.17

 

Intellectual Property; Licenses, Etc

     74   

Section 5.18

 

[Reserved]

     74   

Section 5.19

 

Casualty, Etc

     74   

Section 5.20

 

Labor Matters

     75   

Section 5.21

 

Collateral Documents

     75   

Section 5.22

 

Sanctions; Anti-Corruption Laws

     75   

Section 5.23

 

Foreign Loan Parties

     75   

Section 5.24

 

Use of Proceeds

     76    Article 6    AFFIRMATIVE COVENANTS   

Section 6.01

 

Financial Statements

     76   

Section 6.02

 

Certificates; Other Information

     79   

Section 6.03

 

Notices

     81   

Section 6.04

 

Payment of Obligations

     82   

Section 6.05

 

Preservation of Existence, Etc

     82   

Section 6.06

 

Maintenance of Properties

     82   

Section 6.07

 

Maintenance of Insurance

     82   

Section 6.08

 

Compliance with Laws

     82   

Section 6.09

 

Books and Records

     83   

Section 6.10

 

Inspection Rights

     83   

 

ii



--------------------------------------------------------------------------------

Section 6.11

 

Use of Proceeds

     83   

Section 6.12

 

Covenant to Guarantee Obligations and Give Security

     83   

Section 6.13

 

Compliance with Environmental Laws

     87   

Section 6.14

 

Further Assurances

     87   

Section 6.15

 

Material Contracts

     87   

Section 6.16

 

Anti-Corruption Laws

     88   

Section 6.17

 

[Reserved]

     88   

Section 6.18

 

Information Regarding Collateral

     88   

Section 6.19

 

Conduct of Business

     88   

Section 6.20

 

Post-Closing Obligations

     88   

Section 6.21

 

Certain Case Milestones

     88   

Section 6.22

 

First and Second Day Orders

     89   

Section 6.23

 

Bermuda Cases

     89    Article 7    NEGATIVE COVENANTS   

Section 7.01

 

Liens

     90   

Section 7.02

 

Indebtedness

     92   

Section 7.03

 

Investments

     93   

Section 7.04

 

Fundamental Changes

     95   

Section 7.05

 

Dispositions

     95   

Section 7.06

 

Restricted Payments

     97   

Section 7.07

 

Change in Nature of Business

     97   

Section 7.08

 

Transactions with Affiliates

     97   

Section 7.09

 

Burdensome Agreements

     97   

Section 7.10

 

Use of Proceeds

     98   

Section 7.11

 

Financial Covenants

     98   

Section 7.12

 

Amendments of Organization Documents

     98   

Section 7.13

 

Accounting Changes

     99   

Section 7.14

 

Prepayments, Etc. of Indebtedness

     99   

Section 7.15

 

Amendment, Etc. of Indebtedness

     99   

Section 7.16

 

Sanctions

     99   

Section 7.17

 

Anti-Corruption Laws

     99    Article 8    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

 

Events of Default

     99   

Section 8.02

 

Remedies upon Event of Default

     104   

Section 8.03

 

Application of Funds

     105    Article 9    ADMINISTRATIVE AGENT   

Section 9.01

 

Appointment and Authority

     105   

Section 9.02

 

Rights as a Lender

     106   

Section 9.03

 

Exculpatory Provisions

     106   

 

iii



--------------------------------------------------------------------------------

Section 9.04

 

Reliance by Administrative Agent

     107   

Section 9.05

 

Delegation of Duties

     108   

Section 9.06

 

Resignation of Administrative Agent

     108   

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     109   

Section 9.08

 

No Other Duties, Etc

     109   

Section 9.09

 

Administrative Agent May File Proofs of Claim

     109   

Section 9.10

 

Collateral and Guaranty Matters

     111    Article 10    MISCELLANEOUS   

Section 10.01

 

Amendments, Etc

     112   

Section 10.02

 

Notices; Effectiveness; Electronic Communications

     114   

Section 10.03

 

No Waiver; Cumulative Remedies; Enforcement

     116   

Section 10.04

 

Expenses; Indemnity; Damage Waiver

     117   

Section 10.05

 

Payments Set Aside

     119   

Section 10.06

 

Successors and Assigns

     119   

Section 10.07

 

Treatment of Certain Information; Confidentiality

     124   

Section 10.08

 

Right of Setoff

     126   

Section 10.09

 

Interest Rate Limitation

     126   

Section 10.10

 

Counterparts; Integration; Effectiveness

     126   

Section 10.11

 

Survival of Representations and Warranties

     127   

Section 10.12

 

Severability

     127   

Section 10.13

 

Replacement of Lenders

     127   

Section 10.14

 

Governing Law; Jurisdiction; Etc

     128   

Section 10.15

 

Waiver of Jury Trial

     129   

Section 10.16

 

No Advisory or Fiduciary Responsibility

     130   

Section 10.17

 

Electronic Execution of Assignments and Certain Other Documents

     130   

Section 10.18

 

USA PATRIOT Act

     131   

Section 10.19

 

ENTIRE AGREEMENT

     131   

Section 10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     131    Article 11    GUARANTY   

Section 11.01

 

Guaranty

     132   

Section 11.02

 

No Setoff or Deductions; Taxes; Payments

     132   

Section 11.03

 

Rights of Administrative Agent and Lenders

     133   

Section 11.04

 

Certain Waivers

     133   

Section 11.05

 

Obligations Independent

     135   

Section 11.06

 

Subrogation

     135   

Section 11.07

 

Termination; Reinstatement

     136   

Section 11.08

 

Subordination

     137   

Section 11.09

 

[Reserved]

     138   

Section 11.10

 

[Reserved]

     138   

Section 11.11

 

Miscellaneous

     138   

 

iv



--------------------------------------------------------------------------------

Section 11.12

 

Conditions of Borrowers

     138   

Section 11.13

 

Representations, Warranties and Covenants

     139   

Section 11.14

 

Additional Guarantors

     139   

Section 11.15

 

Several Enforcement

     139   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

  

Commitments and Applicable Percentages

1.01(b)

  

Excluded Subsidiaries

5.06

  

Litigation

5.13

  

Subsidiaries and Other Equity Investments; Loan Parties

6.12

  

Guarantors

6.20

  

Post-Closing Obligations

7.01

  

Existing Liens

7.02

  

Existing Indebtedness

7.03

  

Existing Investments

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

A

  

Form of Loan Notice

B

  

[Reserved]

C

  

Form of Note

D

  

Form of Compliance Certificate

E-1

  

Form of Assignment and Assumption

E-2

  

Form of Administrative Questionnaire

F-1

  

Form of U.S. Tax Compliance Certificate

F-2

  

Form of U.S. Tax Compliance Certificate

F-3

  

Form of U.S. Tax Compliance Certificate

F-4

  

Form of U.S. Tax Compliance Certificate

G

  

[Reserved]

H

  

Form of Initial Rolling Budget

I

  

Form of DIP Budget

J

  

Form of Interim Order

K

  

[Reserved]

L

  

[Reserved]

M

  

Form of Notice of Loan Prepayment

N

  

[Reserved]

O

  

Form of Guaranty Supplement

P

  

Foreign Security Principles

 

vi



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is entered into
as of July 29, 2016, among C&J ENERGY SERVICES LTD., a Bermuda exempted company
and a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(the “Parent”) and CJ HOLDING CO., a Delaware corporation and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “U.S.
Borrower” and, together with Parent, the “Borrowers” and each, a “Borrower”),
each of the Guarantors (as defined herein) party hereto from time to time, each
a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, each
Lender (as defined herein) party hereto from time to time, and CORTLAND CAPITAL
MARKET SERVICES LLC, as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, on July 20, 2016 (the “Petition Date”), the Parent and certain of its
Subsidiaries (the “Debtors”) filed voluntary petitions with the Bankruptcy Court
initiating their respective cases that are pending under Chapter 11 of the
Bankruptcy Code (the cases of each of the Parent and each other Debtor, each a
“Case”, and collectively the “Cases”) and have continued in the possession of
their assets and the management of their business pursuant to Sections 1107 and
1108 of the Bankruptcy Code.

WHEREAS, C&J Energy Production Services-Canada Ltd., as foreign representative
of the Loan Parties, has commenced on July 26, 2016, a recognition proceeding
before the Court of Queen’s Bench of Alberta (the “Canadian Court”) pursuant to
Part IV of the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as
amended, to recognize the Cases as “foreign main proceedings” (the “Canadian
Cases”).

WHEREAS, the Parent and C&J Corporate Services (Bermuda) Ltd. (“C&J Corporate”),
as foreign representatives of the Loan Parties, have filed applications with the
Supreme Court of Bermuda (the “Bermuda Court”) on July 20, 2016 for the
appointment of joint provisional liquidators (the “JPLs”) pursuant to the
Companies Act 1981, to oversee the operations of the Parent and C&J Corporate in
connection with the Cases, and such applications have been approved by the
Bermuda Court on July 22, 2016 (the “Bermuda Cases”).

WHEREAS, the Borrowers have requested that the Lenders provide a delayed draw
term loan facility denominated in Dollars in an aggregate principal amount not
to exceed $100,000,000 (the “Facility”), with all of the Borrowers’ obligations
under the Facility to be guaranteed by each Guarantor, and the Lenders have
indicated their willingness to lend on the terms and subject to the conditions
set forth herein.

WHEREAS, the priority of the Facility with respect to the Collateral shall be as
set forth in the Interim Order and the Final Order, in each case upon entry
thereof by the Bankruptcy Court, and in the Collateral Documents.

WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Administrative Agent and the Lenders in respect of the Facility
shall be subject to the Carve-Out.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acceptable Disclosure Statement” has the meaning specified in Section 6.21(d).

“Acceptable Plan of Reorganization” means a Reorganization Plan for each of the
Cases, in form and substance satisfactory to the Required Lenders, that provides
for the termination of the Commitments and the indefeasible payment in full in
cash and full discharge of the Obligations under the Facility upon the
Consummation Date with respect to such Reorganization Plan and for releases for
the Administrative Agent and the Lenders.

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.

“Administrative Agent” means Cortland in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agreement” means this Superpriority Secured Debtor-in-Possession Credit
Agreement.

“Allowed Professional Fees” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Anti-Corruption Laws” has the meaning specified in Section 5.22.

“Applicable Borrower” means, with respect to any Credit Extension, the Borrower
with respect to such Credit Extension.

 

2



--------------------------------------------------------------------------------

“Applicable Foreign Loan Party Documents” has the meaning specified in Section
5.23(a).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
and, if applicable and without duplication, the aggregate Loans of such Lender
at such time. The Applicable Percentage of each Lender in respect of the
Facility is set forth opposite the name of such Lender on Schedule 1.01(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, a rate per annum equal to (i) 9.00% with respect to
Eurocurrency Rate Loans and (ii) 8.00% with respect to Base Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries as of December 31, 2015, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal year of Parent and its Subsidiaries ended December 31,
2015, including the notes thereto.

“Availability Period” has the meaning specified in Section 2.01.

“Avoidance Action” means claims and causes of action under sections 502(d), 544,
545, 547, 548 and 550 of the Bankruptcy Code.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor statute.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas or any other court having jurisdiction over the Cases from
time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the per annum rate publicly
quoted from time to time by The Wall Street Journal as the “Prime Rate” in the
United States (or, if The Wall Street Journal ceases quoting a prime rate of the
type described, either (as determined by the Administrative Agent) (x) the per
annum rate quoted as the base rate on such corporate loans in a different
national publication as reasonably selected by Administrative Agent or (y) the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the bank prime loan rate or its equivalent), and (c) the Eurocurrency
Rate plus 1.00%; provided, if the rate in clause (a) or (b) above shall be less
than zero, such rate shall nevertheless be deemed zero for purposes of this
Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficiaries” has the meaning specified in Section 11.01.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Notice” has the meaning specified in the definition of “Flood Zone
Requirements” in Section 1.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(b) if such day relates to any Eurocurrency Rate Loan, means any such day that
is also a London Banking Day.

“Canadian Cases” shall have the meaning assigned to such term in the
introductory paragraphs of this Agreement.

“Canadian Court” shall have the meaning assigned to such term in the
introductory paragraphs of this Agreement.

“Canadian Dollars” and “CAD” mean the lawful currency of Canada.

 

4



--------------------------------------------------------------------------------

“Canadian Recognition Order” means an order or orders of the Canadian Court in
respect of the Canadian Cases, in form and substance satisfactory to the
Required Lenders in their sole discretion.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Carve-Out” means the sum of (i) all fees required to be paid to the clerk of
the Bankruptcy Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $50,000 incurred by a trustee under section
726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees and expenses (the “Allowed
Professional Fees”) incurred by persons or firms retained by the Debtors
pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
Professionals”) and the official committee of unsecured creditors in the Cases
(the “Creditors’ Committee”), if any, pursuant to section 328 or 1103 of the
Bankruptcy Code (the “Committee Professionals” and, together with the Debtor
Professionals, the “Professional Persons”) at any time before or on the first
business day following delivery by the Administrative Agent of a Carve-Out
Trigger Notice (as defined below), whether allowed by the Bankruptcy Court prior
to or after delivery of a Carve-Out Trigger Notice; and (iv) Allowed
Professional Fees of Professional Persons in an aggregate amount not to exceed
$4,000,000 incurred after the first Business Day following delivery by the
Administrative Agent of the Carve-Out Trigger Notice, to the extent allowed at
any time, whether by interim order, procedural order, or otherwise (the amounts
set forth in this clause (iv) being the “Post-Carve-Out Trigger Notice Cap”).

For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written
notice delivered by email (or other electronic means) by the Administrative
Agent to the Debtors, their lead restructuring counsel, the U.S. trustee, and
counsel to the Creditors’ Committee, which notice may be delivered following the
occurrence and during the continuation of an Event of Default and acceleration
hereunder, stating that the Post-Carve-Out Trigger Notice Cap has been
invoked. On the day on which a Carve-Out Trigger Notice is given by the
Administrative Agent to the Debtors with a copy to counsel to the Creditors’
Committee (the “Termination Declaration Date”), the Carve-Out Trigger Notice
shall (i) be deemed a draw request and notice of borrowing by the Borrowers for
Loans hereunder (on a pro rata basis based on the then outstanding Commitments
hereunder), in an amount equal to the then unpaid amounts of the Allowed
Professional Fees (any such amounts actually advanced shall constitute Loans)
and (ii) also constitute a demand to the Borrowers to utilize all cash on hand
as of such date and any available cash thereafter held by any Debtor to fund a
reserve in an amount equal to the then unpaid amounts of the Allowed
Professional Fees. The Debtors shall deposit and hold such amounts in a
segregated blocked account pledged to the Administrative Agent pursuant to
reasonable and customary arrangements to pay such then unpaid Allowed
Professional Fees (the “Pre-Carve-Out Trigger Notice Reserve”) prior to any and
all other claims. On the

 

5



--------------------------------------------------------------------------------

Termination Declaration Date, the Carve-Out Trigger Notice shall also be deemed
a request by the Debtors for Loans hereunder (on a pro rata basis based on the
then outstanding Commitments), in an amount equal to the Post-Carve-Out Trigger
Notice Cap (any such amounts actually advanced shall constitute Loans). The
Debtors shall deposit and hold such amounts in a segregated blocked account
pledged to the Administrative Agent pursuant to reasonable and customary
arrangements to pay such Allowed Professional Fees benefiting from the
Post-Carve-Out Trigger Notice Cap (the “Post-Carve-Out Trigger Notice Reserve”
and, together with the Pre-Carve-Out Trigger Notice Reserve, the “Carve-Out
Reserves”) prior to any and all other claims. On the first Business Day after
the Administrative Agent gives such notice to such Lenders, notwithstanding
anything herein to the contrary, including with respect to the existence of a
Default or Event of Default, the failure of the Debtors to satisfy any or all of
the conditions precedent for Loans hereunder, any termination of the Commitments
following an Event of Default, or the occurrence of the Stated Maturity Date,
each Lender with an outstanding Commitment (on a pro rata basis based on the
then outstanding Commitments) shall make available to the Administrative Agent
such Lender’s pro rata share with respect to such Borrowing in accordance with
the terms hereof. All funds in the Pre-Carve-Out Trigger Notice Reserve shall be
used first to pay the obligations set forth in clauses (i) through (iii) of this
definition of Carve-Out set forth above (the “Pre-Carve-Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve-Out Trigger Notice Cap, until paid in
full, and then, to the extent the Pre-Carve-Out Trigger Notice Reserve has not
been reduced to zero, to pay the Administrative Agent for the benefit of the
Lenders, unless the Facility has been indefeasibly paid in full in cash and all
Commitments have been terminated, in which case any such excess shall be paid to
the Existing Credit Agreement Lenders in accordance with their rights and
priorities as of the Petition Date. All funds in the Post-Carve-Out Trigger
Notice Reserve shall be used first to pay the obligations set forth in clause
(iv) of this definition of Carve-Out set forth above (the “Post-Carve-Out
Amounts”), and then, to the extent the Post-Carve-Out Trigger Notice Reserve has
not been reduced to zero, to pay the Administrative Agent for the benefit of the
Lenders, unless the Facility has been indefeasibly paid in full in cash and all
Commitments have been terminated, in which case any such excess shall be paid to
the Existing Credit Agreement Lenders in accordance with their rights and
priorities as of the Petition Date. Notwithstanding anything to the contrary
herein, if either of the Carve-Out Reserves is not funded in full in the amounts
set forth herein, then, any excess funds in one of the Carve-Out Reserves
following the payment of the Pre-Carve-Out Amounts and Post-Carve-Out Amounts,
respectively, shall be used to fund the other Carve-Out Reserve, up to the
applicable amount set forth herein, prior to making any payments to the
Administrative Agent or the Existing Credit Agreement Lenders, as applicable.

Notwithstanding anything to the contrary herein, following delivery of a
Carve-Out Trigger Notice, the Administrative Agent and the Existing Credit
Agreement Lenders shall not sweep or foreclose on cash (including cash received
as a result of the sale or other disposition of any assets) of the Debtors until
the Carve-Out Reserves have been fully funded, but shall have a security
interest in any residual interest in the Carve-Out Reserves, with any excess
paid to the Administrative Agent for application in accordance with the Loan
Documents. Further, notwithstanding anything to the contrary herein,
(i) disbursements by the Debtors from the Carve-Out Reserves shall not
constitute Loans or increase or reduce the Facility, (ii) the failure of the
Carve-Out Reserves to satisfy in full the Allowed Professional Fees shall not
affect the

 

6



--------------------------------------------------------------------------------

priority of the Carve-Out, and (iii) in no way shall the DIP Budget, Rolling
Budget, Carve-Out, Post-Carve-Out Trigger Notice Cap, Carve-Out Reserves, or any
of the foregoing be construed as a cap or limitation on the amount of the
Allowed Professional Fees due and payable by the Debtors. For the avoidance of
doubt and notwithstanding anything to the contrary herein or in the Existing
Credit Agreement, the Carve-Out shall be senior to all liens and claims securing
the Facility, and any and all other forms of adequate protection, liens, or
claims securing the Facility. Any payment or reimbursement made prior to the
occurrence of the Termination Declaration Date in respect of any Allowed
Professional Fees shall not reduce the Carve-Out. Any payment or reimbursement
made on or after the occurrence of the Termination Declaration Date in respect
of any Allowed Professional Fees shall permanently reduce the Carve-Out on a
dollar-for-dollar basis. Any funding of the Carve-Out shall be added to, and
made a part of, the Facility secured by the Collateral and shall be otherwise
entitled to the protections granted under the order approving the Facility, the
Bankruptcy Code, and applicable law.

Notwithstanding the foregoing, the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any party in connection with
(a) the investigation, initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation (i) against any of the
Lenders, the Administrative Agent, or the Existing Credit Agreement Lenders or
the Existing Credit Agreement Agent or (ii) challenging the amount, validity,
perfection, priority or enforceability of or asserting any defense, counterclaim
or offset to, the obligations and the liens and security interests granted under
the Loan Documents or the Existing Credit Agreement Documents (whether in such
capacity or otherwise), including, in each case, without limitation, for lender
liability or pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of
the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (b) attempts to
modify any of the rights granted to the Lenders or the Administrative Agent;
(c) attempts to prevent, hinder or otherwise delay any of the Lenders’ or the
Administrative Agent’s assertion, enforcement or realization upon any Collateral
in accordance with the Loan Documents and the Final Order other than to seek a
determination that an event of default has not occurred or is not continuing; or
(d) paying any amount on account of any claims arising before the commencement
of the Cases unless such payments are approved by an order of the Bankruptcy
Court; provided, however, that the Carve-Out and such collateral proceeds and
loans under the Loan Documents may be used for allowed fees and expenses, in an
amount not to exceed $50,000 in the aggregate (the “Investigation Fund”),
incurred solely by the Creditors’ Committee in investigating any potential
Challenges (as defined in the Interim Order) during the Challenge Period (as
defined in the Interim Order); provided further, however, that the Investigation
Fund shall not be used for fees and expenses incurred to initiate, assert, join,
commence, support, or prosecute any Challenges.

“Carve-Out Reserves” has the meaning specified in the definition of “Carve-Out”
in Section 1.01.

“Carve-Out Trigger Notice” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Cases” has the meaning specified in the introductory paragraph hereto.

 

7



--------------------------------------------------------------------------------

“Cash Collateral” has the meaning specified in the Interim Order or the Final
Order, as applicable.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Orders and the Collateral Documents
and other Liens permitted hereunder):

(a) U.S. Dollars, Canadian Dollars, Euros, Pound Sterling and other currencies
issued by member countries of the Organization for Economic Cooperation and
Development and held by the Parent or any of its Subsidiaries in the ordinary
course of business and not for speculation or otherwise as are reasonably
acceptable to the Administrative Agent (including such currencies as are held as
overnight bank deposits and demand deposits with (i) U.S. banks or (ii) foreign
banks having a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time by S&P or Moody’s, respectively, or the
equivalent rating from DBRS in Canada);

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or Canada or, in each case, any agency
or instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America or Canada, as applicable, is pledged in support
thereof;

(c) time deposits (including Eurocurrency time deposits) with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States of America, any state
thereof, the District of Columbia or Canada or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States of America, any state thereof, the District of Columbia or Canada
(including a foreign bank which is a subsidiary of a commercial bank or a
holding company of a commercial bank which is organized under such laws) and
(ii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(d) repurchase obligations of any commercial bank satisfying (at the time of
acquisition) the requirements of clause (b) of this definition, having a term of
not more than 90 days, with respect to securities issued or fully guaranteed or
insured by the United States government;

(e) commercial paper issued by any Person organized under the laws of any state
of the United States of America or Canada and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, or the equivalent rating by DBRS in Canada, in each case with
maturities of not more than 180 days from the date of acquisition thereof;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (c) of this definition;

 

8



--------------------------------------------------------------------------------

(g) Indebtedness or preferred stock issued by Persons with a rating, at the time
of acquisition thereof, of “A” or higher from S&P or “A2” or higher from
Moody’s, or the equivalent rating by DBRS in Canada, with maturities of one year
or less from the date of acquisition;

(h) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory of the United States, or by any foreign government,
the securities of which state, commonwealth, province, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, or the equivalent rating by DBRS in
Canada;

(i) investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
(i) administered by financial institutions that have one of the two highest
ratings obtainable from either Moody’s or S&P, and that have at least 95% of
their assets invested continuously in Investments of the character, quality and
maturity described in clauses (a) through (h) of this definition or (ii)(A)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, (B) are rated AAA by S&P and Aaa by Moody’s and
(C) have portfolio assets of at least $5,000,000,000; and

(j) in the case of any Foreign Subsidiary, investments of a character, credit
quality and maturity similar to those described in clauses (c) through (g) of
this definition that are customarily used by companies in the jurisdiction of
such Foreign Subsidiary for cash management purposes.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code and a Subsidiary of the U.S. Borrower.

“CFC Holdco” means a Subsidiary of the U.S. Borrower substantially all of the
assets of which consist, directly or indirectly, of Equity Interests of one or
more CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

9



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than a Permitted Holder becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) the Parent shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests of the U.S. Borrower; or

(d) a “change of control” or any comparable term under, and as defined in, any
credit agreement, indenture or other similar agreement governing post-petition
Indebtedness permitted under Section 7.02 shall have occurred.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents or the Interim Order or the Final Order and all of the other property
that is or is intended under the terms of the Collateral Documents or the
Interim Order or the Final Order to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreement, the Mortgages, any related Mortgaged
Property Support Documents, each of the mortgages, collateral assignments,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties. The Collateral
Documents shall supplement, and shall not limit, the security interests granted
pursuant to the Orders.

 

10



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrowers pursuant to Section 2.01 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01(a)
under the caption “Commitment”, as such amount may be adjusted from time to time
in accordance with this Agreement. The Commitments of all of the Lenders on the
Effective Date shall be $100,000,000.

“Committee Professionals” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Competitor” means a Person whose primary business is substantially similar to
or in competition with that carried out by the Parent or any of its
Subsidiaries; provided that the foregoing shall not include (a) commercial or
corporate banks and (b) any funds which principally hold passive investments in
commercial loans or debt securities for investment purposes in the ordinary
course of business.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Confirmation Date” has the meaning specified in Section 6.21(f).

“Consummation Date” means the date of the substantial consummation (as defined
in Section 1101 of the Bankruptcy Code and which for purposes of this Agreement
shall be no later than the effective date) of a Reorganization Plan that is
confirmed pursuant to an order of the Bankruptcy Court.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cortland” means Cortland Capital Market Services LLC, and its successors and
assigns.

“Credit Extension” means a Borrowing.

“Creditors’ Committee” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“DBRS” means DBRS Limited and any successor thereto.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness not expressly permitted under Section 7.02.

“Debtor” has the meaning specified in the introductory paragraphs hereto.

 

11



--------------------------------------------------------------------------------

“Debtor Professionals” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors and Arrangement
Act (Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada, Bermuda or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to principal of, or interest on,
any Loan, an interest rate equal to (i) (A) in the case of principal, the
interest rate applicable thereto pursuant to Section 2.08(a) and (B) in the case
of any interest, the interest rate applicable to the Loan on which such interest
accrued, plus (ii) 2.00% per annum; and (b) when used with respect to any other
amount a rate equal to the Applicable Rate for Base Rate Loans plus 2.00% per
annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that:

(a) has failed to:

(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Parent in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or

(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due,

(b) has notified the Parent or the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied),

(c) has failed, within three Business Days after written request by the
Administrative Agent or the Parent, to confirm in writing to the Administrative
Agent and the Parent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Parent), or

 

12



--------------------------------------------------------------------------------

(d) has, or has a direct or indirect parent company that has,

(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or

(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent and each Lender promptly
following such determination.

“Designated Jurisdiction” means, at any time, a country or territory which is
itself the subject or target of any applicable Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Designated Lender” has the meaning specified in Section 2.17.

“DIP Budget” means a monthly line item budget for the Parent and its
Subsidiaries, substantially in the form attached hereto as Exhibit I, covering a
period from the Petition Date through the Stated Maturity Date, and dated as of
a date that is no earlier than three days prior to the Effective Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, or (c) contains any repurchase obligation.

 

13



--------------------------------------------------------------------------------

“Disqualified Institution” means, on any date, (a) any Person identified by name
in writing to the Administrative Agent on or prior to July 18, 2016 and
(b) after the Effective Date, any other Person that is a Competitor of the
Parent or any of its Subsidiaries, which Person has been designated by the
Parent as a “Disqualified Institution” by written notice to the Administrative
Agent and the Lenders (including by the Parent posting a notice to the Platform)
not less than 10 Business Days prior to such date; provided that “Disqualified
Institutions” shall exclude any Person that the Parent has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time; provided, further, any Person that
previously acquired an assignment or participation interest may not be
retroactively designated as a “Disqualified Institution” so long as they remain
a Lender or Participant hereunder.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(h)(ii).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is, subject to Section 10.06(h), not an Eligible
Assignee.

“Environmental Laws” means any and all Federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits or common law relating to pollution, the protection of
human health, the environment, natural resources, or the generation, handling,
treatment, storage, disposal, transportation, exposure to, or Release of any
Hazardous Materials.

 

14



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries arising under or related to Environmental Law, including any
liability directly or indirectly resulting from or based upon (a) violation of
or noncompliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other legally binding consensual arrangement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the

 

15



--------------------------------------------------------------------------------

determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in Dollars, with a term equivalent to such Interest Period;
and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one month commencing on that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than
1.0% per annum, such rate shall be deemed to be 1.0% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means

(a) any Subsidiary of the Parent that is not a Wholly Owned Subsidiary; provided
that any such Excluded Subsidiary shall cease to be an Excluded Subsidiary
pursuant to this clause (a) at the time such Subsidiary becomes a Wholly Owned
Subsidiary,

(b) any Subsidiary of the Parent that is a captive insurance company; provided
that any such Excluded Subsidiary shall cease to be an Excluded Subsidiary
pursuant to this clause (b) at the time such Subsidiary is no longer a captive
insurance company,

 

16



--------------------------------------------------------------------------------

(c) any Subsidiary of the Parent that is prohibited by applicable law (including
financial assistance, fraudulent conveyance, preference, capitalization or other
similar laws and regulations), regulation or contractual provision, existing on
the Effective Date (or, if later, on the date such Person became a Subsidiary
and not entered into in contemplation thereof) from guaranteeing the Obligations
as determined by the Administrative Agent in its reasonable discretion;
provided, that any such Excluded Subsidiary shall cease to be an Excluded
Subsidiary pursuant to this clause (c) at the time any such prohibition ceases
to exist or apply,

(d) any direct or indirect Subsidiary of the U.S Borrower that is (i) a CFC,
(ii) a CFC Holdco or (iii) a direct or indirect Subsidiary of a Foreign
Subsidiary of the U.S. Borrower that is a CFC, and

(e) any Subsidiary of the Parent for which the provision of a Guarantee would
result in material adverse tax consequences, as determined by the Administrative
Agent in its reasonable discretion (following receipt of a certificate of a
Responsible Officer of the Parent describing in reasonable detail such
consequences).

Excluded Subsidiaries as of the Effective Date are set forth on Schedule 1.01(b)
hereto.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of the U.S. Borrower, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.06 or 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to the failure of such Recipient to comply with Section 3.01(e),
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA and (e) any
Canadian Taxes arising as a result of such Recipient not dealing at arm’s length
(within the meaning of the Income Tax Act (Canada)) with a Loan Party at the
time of payment to such Recipient.

“Existing Credit Agreement” means the Credit Agreement dated as of March 24,
2015, among Parent, CJ Lux Holdings S.à r.L., as Luxembourg borrower and U.S.
Borrower, as borrowers, Cortland, as successor Administrative Agent, and the
other agents and lenders from time to time party thereto, as amended and
restated by that certain First Amendment to Credit Agreement dated as of the
same date, that certain Waiver and Second Amendment to Credit Agreement, dated
as of September 29, 2015 and that certain Third Amendment (Refinancing
Amendment) to Credit Agreement dated as of September 29, 2015, as further
modified pursuant to that certain Temporary Limited Waiver Agreement dated as of
May 10, 2016, that certain Forbearance Agreement dated as of May 31, 2016 and
that certain Second Forbearance Agreement dated as of June 30, 2016, and as may
be further amended, supplemented or otherwise modified from time to time prior
to the Effective Date.

 

17



--------------------------------------------------------------------------------

“Existing Credit Agreement Agent” means the “Administrative Agent” as defined in
the Existing Credit Agreement.

“Existing Credit Agreement Documents” means the “Loan Documents” as defined in
the Existing Credit Agreement.

“Existing Credit Agreement Lenders” means the “Lenders” as defined in the
Existing Credit Agreement.

“Facility” has the meaning specified in the introductory paragraph hereto.

“Facility Termination Date” has the meaning specified in Section 9.10(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future United
States Treasury Regulations or official interpretations thereto, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules, or official practices adopted pursuant to any
published intergovernmental agreements entered into in connection with the
implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day that is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for the day for such transactions
received by the Administrative Agent, as determined by the Administrative Agent,
in its sole discretion.

“Fee Letter” means the Fee Letter, dated as of the Effective Date, among the
Administrative Agent and certain Loan Parties.

“FIRREA” has the meaning specified in the definition of “Mortgaged Property
Support Documents” in Section 1.01.

“First Testing Period” has the meaning specified in Section 6.01(g).

“Flood Zone Requirements” means, with respect to any improved Real Property of
any Loan Party, to the extent required to comply with the National Flood
Insurance Reform Act of 1994 and related legislation (included the regulations
of the Board of Governors of the Federal

 

18



--------------------------------------------------------------------------------

Reserve System): (1) a completed standard flood hazard determination form,
(2) if the improvement(s) to any improved Real Property is located in a special
flood hazard area, a notification to the applicable Loan Party (“Borrower
Notice”) and, if applicable, notification to such Loan Party that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) is not
available because the community does not participate in the NFIP,
(3) documentation evidencing the applicable Loan Party’s receipt of the Borrower
Notice and (4) if the Borrower Notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of the flood insurance policy, the such Loan Party’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent and the federally regulated Lenders.

“Final Order” means an order of the Bankruptcy Court in substantially the form
of the Interim Order (with only such modifications thereto as are necessary to
convert the Interim Order to a final order and such other modifications as are
satisfactory in form and substance to the Required Lenders in their sole
discretion) as to which no stay has been entered and which has not been
reversed, vacated or overturned, except as the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may otherwise
specifically agree in writing.

“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.

“Flash Reporting Date” has the meaning specified in Section 6.01(e).

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, any Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Person, a Lender that is a resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Loan Party” means any Loan Party that is not a U.S. Loan Party.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Security Agreement” has the meaning specified in Section 4.01(a)(iv).

“Foreign Security Principles” means the security principles applicable to
Foreign Subsidiaries and foreign assets set forth on Exhibit P.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

19



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” means, collectively, (a) the Parent, (b) the Subsidiaries of Parent
listed on Schedule 6.12 and (c) each other Subsidiary of Parent that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

20



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantors in Article 11 in favor of
the Beneficiaries (as defined therein), together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes, in each case that are regulated pursuant to or could give
rise to liability under any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or (without duplication) contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created or which are being contested in good faith and for
which adequate reserves have been established and reported in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (with the amount of indebtedness deemed to be outstanding pursuant to
this clause (e) to be the lesser of (i) the net book value of such encumbered
property and (ii) the amount of such indebtedness);

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

21



--------------------------------------------------------------------------------

Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Rolling Budget” means a projected statement of sources and uses of cash
for the Parent and its Subsidiaries on a weekly basis, starting with the week of
the Petition Date and for the following 13 calendar weeks, including the
anticipated use of the Facility and of Cash Collateral for each week during such
period, and which sets forth, among other things, on a cumulative roll-forward
basis, the projected cash disbursements and projected cash receipts for each
applicable week, in substantially the form of Exhibit H hereto.

“Intellectual Property Security Agreement” has the meaning specified in Section
4.01(a)(vi).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Applicable Borrower in its Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Stated Maturity Date.

 

22



--------------------------------------------------------------------------------

“Interim Order” means an interim order of the Bankruptcy Court, in the form set
forth in Exhibit J, (i) authorizing, on an interim basis, the Facility in the
amount and on the terms set forth herein and the use of Cash Collateral,
(ii) granting the Superpriority Claim status and other Collateral and Liens
referred to herein and in the other Loan Documents, (iii) approving the payment
by the Borrowers of the fees provided for herein and (iv) providing for other
customary matters, with only such modifications as are satisfactory to the
Required Lenders and the Parent in their respective sole discretion.

“Investigation Fund” has the meaning specified in the definition of “Carve-Out”
in Section 1.01.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary thereof.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” means any Copyright Security Agreement
Supplement, Patent Security Agreement Supplement or Trademark Security Agreement
Supplement, as such terms are defined in Section 1.3 of the U.S. Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement, and in each case, their successors and assigns.

“Lending Office” means, as to the Administrative Agent or any Lender, the office
or offices of such Person described as such in such Person’s Administrative
Questionnaire, or such other office or offices as such Person may from time to
time notify the Borrowers and the Administrative Agent, which office may include
any Affiliate of such Person or any domestic or foreign branch of such Person or
such Affiliate.

 

23



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to any Borrower under Article 2.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter and (e) the Orders.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans pursuant
to Section 2.02(a), which shall be in writing substantially in the form of
Exhibit A, or such other form as may be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Applicable
Borrower.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Parent or the
Parent and its Subsidiaries taken as a whole, other than as customarily occurs
as a result of events leading up to and following the commencement of a
proceeding under Chapter 11 of the Bankruptcy Code and the commencement of the
Cases; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Contract” means, with respect to any Person, any agreement or
instrument to which such Person is a party which is material to the business,
condition (financial or otherwise), operations, performance, or properties of
such Person.

“Maturity Date” means the earliest of (a) the Stated Maturity Date, (b) the date
that is seven (7) days after the Petition Date (or such later date as the
Required Lenders may agree in their reasonable discretion) if the Interim Order
has not been entered prior to such date; (c) the date that is 40 days after the
entry of the Interim Order (or such later date as the Required Lenders may agree
in their reasonable discretion) if the Final Order has not been entered prior to
such date, (d) the Consummation Date and (e) the date of acceleration of the
Loans and the termination of the Commitments with respect to the Facility
pursuant to Section 8.02.

 

24



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust, debentures and
deeds executed by a Loan Party that purport to grant a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance satisfactory to the Administrative Agent.

“Mortgaged Property” means any real property interest of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
interest subject to a Mortgage, (i) an opinion of local counsel, delivered to
the Administrative Agent, addressing customary matters (and containing customary
exceptions reasonably satisfactory to the Administrative Agent) in form and
substance reasonably satisfactory to the Administrative Agent, (ii) copies of
the existing surveys with respect to each Mortgaged Property, (iii) a fully paid
policy of title insurance (or “pro forma” or reasonably marked up commitment
having the same effect of a title insurance policy) (A) in a form reasonably
satisfactory to the Administrative Agent insuring the Lien of such Mortgage as a
valid Lien on the Mortgaged Property described therein, free of any other Liens
except for Liens permitted under the terms of this Agreement, together with such
customary endorsements (including zoning endorsements where reasonably
appropriate and available) as the Administrative Agent may reasonably request or
agree to and any such coinsurance and reinsurance (with provisions for direct
access) as shall be reasonably required by the Administrative Agent, (B) in an
amount reasonably satisfactory to the Administrative Agent, and (C) issued by a
nationally recognized title insurance company reasonably satisfactory to the
Administrative Agent, (iv) as soon as reasonably practicable following
Administrative Agent’s request to the extent the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (“FIRREA”) requires an appraisal, an
appraisal complying with the requirements of FIRREA, by a third-party appraiser
reasonably selected by the Administrative Agent, (v) subordination,
nondisturbance and attornment agreements, if required, for any lease of all or a
portion of any Mortgaged Property, and (vi) other documents as Administrative
Agent may reasonably request with respect to any such Mortgages or Mortgaged
Property.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Nabors” means Nabors Industries Ltd., a Bermuda exempted company.

 

25



--------------------------------------------------------------------------------

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Debt Issuance,
Disposition or Involuntary Disposition (including any proceeds of insurance and
condemnation proceeds), net of (a) direct costs incurred in connection therewith
(including, without limitation, legal, accounting and investment banking fees
and sales commissions), (b) Taxes paid or payable as a result thereof and (c) in
the case of any Disposition or any Involuntary Disposition, amounts required to
be distributed to the minority interest holders, the amount necessary to retire
any Indebtedness (other than Indebtedness owing between or among Parent and its
Subsidiaries) secured by a Lien permitted under this Agreement (ranking senior
to any Lien in favor of the Administrative Agent) on the related property, the
amounts of any purchase price or similar adjustments owed to the purchaser of
assets in such Disposition and the amount of any reasonable reserve established
in accordance with GAAP against any liabilities (other than Taxes deducted
pursuant to clause (b) above) related to any of the applicable assets and
retained by the Parent or any of its Subsidiaries (however, the amount of any
subsequent reduction of such reserve, other than in connection with a payment in
respect of any such liability, shall be deemed to be Net Cash Proceeds of such
Disposition or Involuntary Disposition); it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Debt Issuance, Disposition
or Involuntary Disposition.

“NFIP” has the meaning specified in the definition of “Flood Zone Requirements”
in Section 1.01.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders, in accordance with the terms of Section 10.01
and (b) has been approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

26



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

“Orders” means, collectively, the Interim Order and the Final Order.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Superpriority Claim” shall mean a superpriority administrative expense
claim against any of the Debtors (without the need to file any proof of claim)
with priority over any and all claims against each of the Debtors, now existing
or hereafter arising, of any kind whatsoever, including, without limitation, all
administrative expenses of the kind specified in Sections 503(b) and 507(b) of
the Bankruptcy Code and any and all administrative expenses or other claims
arising under Sections 105, 326, 328, 330, 331, 365, 503(b), 506(c) (subject to
entry of the Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy
Code other than the Superpriority Claims described in Section 2.14.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Loans on any date, the amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

27



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Materials” has the meaning specified in Section 6.02.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Holder” means (a) Nabors and (b) members of management of the Parent
or any of its Subsidiaries, but only for so long as such Persons are not the
beneficial owners, directly or indirectly, in the aggregate of more than 10% of
the equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such Persons have the right to
acquire pursuant to any option right).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, limited partnership, partnership,
Governmental Authority or other entity.

“Petition Date” has the meaning specified in the introductory paragraph hereto.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which such Borrower or any such ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

28



--------------------------------------------------------------------------------

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“Post-Carve-Out Amounts” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Post-Carve-Out Trigger Notice Cap” has the meaning specified in the definition
of “Carve-Out” in Section 1.01.

“Post-Carve-Out Trigger Notice Reserve” has the meaning specified in the
definition of “Carve-Out” in Section 1.01.

“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
Lien in any Collateral is governed by the Personal Property Security Act as in
effect in a Canadian jurisdiction other than the Province of Ontario, or the
Civil Code of Quebec, “PPSA” means the Personal Property Security Act as in
effect from time to time in such other jurisdiction or the Civil Code of Quebec,
as applicable, for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“Pre-Carve-Out Amounts” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Pre-Carve-Out Trigger Notice Reserve” has the meaning specified in the
definition of “Carve-Out” in Section 1.01.

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any
(i) Indebtedness of any Debtor outstanding and unpaid on the date on which such
Person becomes a Debtor, (ii) “critical vendor payments” or (iii) trade payables
(including, without limitation, in respect of reclamation claims) or other
pre-petition claims against any Debtor.

“Primed Liens” has the meaning specified in Section 2.14.

“Professional Persons” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any Person means any capital stock of such person
that is not Disqualified Capital Stock; provided that such capital stock shall
not be deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary
of such person or financed, directly or indirectly, using funds (a) borrowed
from such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (b) contributed, extended, guaranteed or advanced by such
Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan). Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of the
Parent.

 

29



--------------------------------------------------------------------------------

“Quarterly Financial Statements” means unaudited consolidated balance sheets and
related consolidated statements of income or operations, shareholders’ equity
and cash flows of Parent and its Subsidiaries for each fiscal quarter after
December 31, 2015, in each case ended at least 45 days before the Effective
Date.

“Rate Determination Date” means, with respect to any Interest Period, two
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise determined by the Administrative Agent).

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, and all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Recipient” means the Administrative Agent or any Lender.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, (a) such Person’s
Affiliates and (b) the partners, directors, officers, employees and agents of
such Person and of such Person’s Affiliates acting at the instruction of such
Person or such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration into or through the environment.

“Reorganization Plan” means a plan of reorganization in any or all of the Cases
of the Debtors.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, vice president or
managers (as applicable) of a

 

30



--------------------------------------------------------------------------------

Loan Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

“Restructuring Support Agreement” means that certain Restructuring Support and
Lock-Up Agreement, dated as of July 8, 2016, among the Borrowers, the other Loan
Parties, certain other subsidiaries of the Parent that are party to the Existing
Credit Agreement Documents, certain Existing Credit Agreement Lenders and
Cortland, as may be amended, supplemented or modified from time to time.

“Rolling Budget” means a projected statement of sources and uses of cash for the
Parent and its Subsidiaries on a weekly basis, for the following 13 calendar
weeks, including the anticipated use of the Facility and of Cash Collateral for
each week during such period and setting forth on a cumulative roll-forward
basis, the projected cash disbursements and projected cash receipts for each
applicable week, in form substantially similar to the Initial Rolling Budget
(unless otherwise agreed by the Required Lenders) and in substance reasonably
satisfactory to the Required Lenders (which Rolling Budget shall be deemed
reasonably satisfactory if the Required Lenders do not provide notice of dispute
to such Rolling Budget within five Business Days after delivery thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other sanctions
authority applicable to any party hereto.

 

31



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Testing Period” has the meaning specified in Section 6.01(g).

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreements” means, collectively, the U.S. Security Agreement and each
Foreign Security Agreement, together with each other pledge and security
agreement and pledge and security agreement supplement delivered pursuant to
Section 6.12. The Security Agreements shall supplement, and shall not limit, the
security interests granted pursuant to the Orders.

“Security Agreement Supplement” means the form of supplement attached to the
U.S. Security Agreement as Annex I.

“Stated Maturity Date” means March 31, 2017; provided, however, that, if such
date is not a Business Day, the Stated Maturity Date shall be the next preceding
Business Day.

“Subject Obligations” has the meaning specified in Section 11.06(b).

“Subordinated Obligations” has the meaning specified in Section 11.08(a).

“Subsequent Testing Period” has the meaning specified in Section 6.01(g).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Superpriority Claim” has the meaning specified in Section 2.14.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the

 

32



--------------------------------------------------------------------------------

terms and conditions of, or governed by, any form of master agreement published
by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Declaration Date” has the meaning specified in the definition of
“Carve-Out” in Section 1.01.

“Testing Date” means the last Business Day of each week occurring after the
Effective Date, which initial Testing Date shall be on July 22, 2016.

“Testing Period” has the meaning specified in Section 6.01(g).

“Third Testing Period” has the meaning specified in Section 6.01(g).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and the Outstanding Amount of all Loan of such Lender at such time.

“Total E&S Business” means the business conducted by Total E&S, Inc.

“Trade Date” has the meaning specified in Section 10.06(h).

 

33



--------------------------------------------------------------------------------

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and the creation of the Liens pursuant to the Collateral
Documents, the Interim Order and the Final Order and the initial borrowings
hereunder and (b) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“U.S. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Variance Percentage” means, with respect to any Testing Period, the applicable
percentage set forth in the table below for such Testing Period:

 

Test Period

   Variance Percentage      Receipts     Disbursements  

First Testing Period

     75 %      125 % 

Second Testing Period

     75 %      125 % 

Third Testing Period

     80 %      120 % 

Subsequent Testing Period

     80 %      120 % 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

 

34



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto.” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, all and/or or any other similar term shall be deemed to refer, as
the context requires, to each and every (and/or any one or all) parties
constituting a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

35



--------------------------------------------------------------------------------

(d) In this Agreement, where it relates to a company incorporated under the laws
of Luxembourg, a reference to:

(i) a “winding-up”, “administration” or “dissolution” includes, without
limitation, bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally;

(ii) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
liquidateur or curateur;

(iii) a “security interest” includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of real security or
agreement or arrangement having a similar effect and any transfer of title by
way of security;

(iv) a person being “unable to pay its debts” includes that person being in a
state of cessation of payments (cessation de paiements); and

(v) a “director” includes a manager (gérant) or a member of the board of
directors (membre du conseil d’administration).

Section 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB) would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Parent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Parent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that (i) until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
on the Effective Date and (B) the Parent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or

 

36



--------------------------------------------------------------------------------

requirement made before and after giving effect to such change in GAAP and
(ii) any operating lease that later becomes a Capitalized Lease as a result of a
change in GAAP shall, during the life of such lease (including any renewals), be
treated as an operating lease for all purposes under this Agreement.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

Section 1.06 Eurocurrency Rate Generally.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

Subject to the terms and conditions set forth herein and in the Orders, each
Lender severally agrees to make loans to the Borrowers on any Business Day on or
after the Effective Date and prior to the Maturity Date in up to three draws, in
Dollars, in an aggregate amount not to exceed such Lender’s Commitment. Each
such Borrowing shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the aggregate
Commitments; provided, that (a) any Borrowing on the Effective Date shall be in
an amount equal to the lesser of (i) $25,000,000, and (ii) the amount authorized
by the Bankruptcy Court in the Interim Order and (b) the second Borrowing shall
be made within two Business Days of the Final Order Entry Date (which aggregate
principal amount, together with the first Borrowing, shall not be less than
$50,000,000 in the aggregate). Any unused Commitments shall terminate on the
earlier of (x) the third Borrowing hereunder and (y) the Maturity Date (such
period from the Effective Date to the earlier of such dates, the “Availability
Period”). Loans repaid or prepaid may not be reborrowed. Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

37



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Applicable
Borrower’s irrevocable notice to the Administrative Agent, which shall be given
by a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than (i) 1:00 p.m. three Business Days prior to the requested
date of any Borrowing of, conversion to, or continuation of, Eurocurrency Rate
Loans or of any conversion of Eurocurrency Rate Loans to Base Rate Loans;
provided that, in the case of the second Borrowing to occur after the Effective
Date, such Loan Notice must be received by the Administrative Agent not later
than two Business Days prior to the requested date of such Borrowing of
Eurocurrency Rate Loan and (ii) 1:00 p.m. one Business Day prior to the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to, or continuation of, Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each Loan Notice
shall specify (t) the identity of the Applicable Borrower, (u) whether the
Applicable Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (v) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (w) the principal amount of Loans to be
borrowed, converted or continued, (x) the Type of Loans to be borrowed or to
which existing Loans are to be converted and (y) if applicable, the duration of
the Interest Period with respect thereto. If the Applicable Borrower fails to
specify a Type of Loan in a Loan Notice or if the Applicable Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans, in each case as described in Section 2.02(a). In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 3:00
p.m., on the Business Day specified in the applicable Loan Notice, in accordance
with the terms thereof. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Applicable Borrower in like funds as received by the Administrative Agent by
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Applicable Borrower.

 

38



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, all continuations of Loans as the same Type, there shall not
be more than an aggregate of five (5) Interest Periods in effect with respect to
Loans which are Eurocurrency Rate Loans.

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional.

(i) The Applicable Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (except as provided in clause (iii) below); provided
that, unless otherwise agreed by the Administrative Agent, (A) such notice must
be received by the Administrative Agent not later than 10:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(2) one Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect
thereof). If such notice is given by the Applicable Borrower, the Applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
principal shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.05(a) (1) shall
be applied to the principal repayment installments thereof in such order as the
Applicable Borrower may elect and (2) if applicable, shall be accompanied by the
amount specified in clause (iii) below. Subject to Section 2.16, each prepayment
shall be paid to each Lender in accordance with its Applicable Percentage in
respect of the Facility.

 

39



--------------------------------------------------------------------------------

(ii) [Reserved].

(iii)

(A) From and after the Final Order Entry Date, in the event that the Borrowers
(1) prepay, refinance, substitute or replace the Facility pursuant to Section
2.05(a), (b)(i) or Section 2.06 in connection with or with the proceeds of
another financing during the pendency of the Cases (excluding, for the avoidance
of doubt, any prepayment, refinancing, substitution or replacement in connection
with the incurrence of Indebtedness at the emergence of the Debtors from the
Cases) or (2) effect any amendment, amendment and restatement or other
modification of this Agreement to effect such other financing during the
pendency of the Cases, the Borrowers shall pay to the Administrative Agent for
the ratable account of each Lender, (I) in the case of clause (1), a prepayment
premium of 2.00% of the principal amount of the Loans being prepaid or
Commitments being replaced and (II) in the case of clause (2), a payment equal
to 2.00% of the aggregate principal amount of the Loans and unused Commitments
outstanding immediately prior to such amendment that have been refinanced.

(B) If any Lender is a Non-Consenting Lender and is replaced pursuant to Section
10.13 in connection with any amendment, amendment and restatement or other
modification of this Agreement in connection with such other financing during
the pendency of the Cases, such Lender shall receive its pro rata portion (as
determined immediately prior to it being so replaced) of the prepayment premium
or payment described in the preceding clause (A).

(b) Mandatory.

(i) Debt Issuance. Within five Business Days of the receipt by any Loan Party or
any Subsidiary of any Loan Party of the Net Cash Proceeds of any Debt Issuance,
the Borrower shall prepay the Loans in accordance with clause (v) below in an
aggregate amount equal to 100% of such Net Cash Proceeds.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans in accordance with clause (v) below in an aggregate amount equal to 100%
of the Net Cash Proceeds received by any Loan Party or any Subsidiary of any
Loan Party from all Dispositions (other than any Disposition permitted by
Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (j), (l) or (m)) and
Involuntary Dispositions within five Business Days of the date of receipt of
such Net Cash Proceeds in connection with such Disposition or Involuntary
Disposition; provided, further, that so long as no Default shall have occurred
and be continuing, the Borrowers shall not be required to prepay the Loans with
such Net Cash Proceeds from all such Involuntary Dispositions in an aggregate
amount for all such Net Cash Proceeds during the term of the Facility not to
exceed $10,000,000 in the aggregate, if at the election of the Borrowers (as
notified by the Borrowers to the Administrative Agent on or prior to the date on
which a notice of prepayment shall be required to be delivered to the
Administrative Agent pursuant to

 

40



--------------------------------------------------------------------------------

clause (v) below), and to the extent such Loan Party or such Subsidiary
reinvests all or any portion of such Net Cash Proceeds in operating assets
(other than current assets) within 365 days after the receipt of such Net Cash
Proceeds (or, if such Loan Party or Subsidiary shall have entered into a legally
binding commitment within such 365-day period to so apply such Net Cash
Proceeds, within 180 days following such 365-day period); provided that if such
Net Cash Proceeds shall have not been so reinvested within the applicable
period, the Borrower shall immediately prepay the Loans in an aggregate amount
equal to such Net Cash Proceeds. Notwithstanding the foregoing, if the Borrowers
reasonably determine (as certified by a Responsible Officer of the Borrowers
describing in reasonable detail the applicable limitations) that any amounts
attributable to Foreign Loan Parties and Foreign Subsidiaries that are required
to be prepaid pursuant to this Section 2.05(b)(ii) would result in material
adverse tax consequences or violate local law in respect of upstreaming proceeds
(including financial assistance and corporate benefit restrictions and fiduciary
and statutory duties of the relevant directors), then the Borrowers and their
Subsidiaries shall not be required to prepay such amounts as required under this
Section 2.05(b)(ii) until such material tax consequences or local law violation
no longer exists; provided that the Borrowers and their Subsidiaries shall take
commercially reasonable actions to permit repatriation of the proceeds subject
to such prepayments in order to effect such prepayments without violating local
law or incurring material adverse tax consequences.

(iii) [Reserved].

(iv) [Reserved].

(v) Application of Prepayments. (A) Each prepayment of Loans pursuant to the
provisions of Sections 2.05(b)(i) and 2.05(b)(ii) shall be applied ratably to
the Loans then outstanding, and (B) such prepayment shall be applied to the
principal repayment installments thereof in such order as the Borrower may
elect. Subject to Section 2.16, all prepayments under this Section 2.05(b) shall
be paid to the Lenders in accordance with their Applicable Percentages. Within
the parameters of the applications set forth above, prepayments pursuant to this
Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in such order as the applicable Borrower may elect. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05 and all
prepayments under Section 2.05(b)(i) shall be subject to Section 2.05(a)(iii),
but otherwise without premium or penalty, and shall be accompanied by interest
on the principal amount prepaid through the date of prepayment

(vi) Notice of Prepayment. The Borrowers shall notify the Administrative Agent
in writing of any mandatory prepayment of Loans required to be made pursuant to
clause (i) or (ii) of this Section 2.05(b) at least two Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment, provide a reasonably detailed calculation of the amount of such
prepayment and state under which subsection of Section 2.05(b) the Borrower is
making such prepayment. The Administrative Agent will promptly notify each
Lender of the contents of the Borrowers’ prepayment notice and of such Lender’s
Applicable Percentage of the prepayment.

 

41



--------------------------------------------------------------------------------

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Parent may, upon written notice to the Administrative Agent,
terminate the unused Commitments or from time to time permanently reduce the
unused Commitments; provided that (i) any such written notice shall be received
by the Administrative Agent not later than 10:00 a.m. five Business Days prior
to the date of termination or reduction and (ii) any such partial reduction
shall be in an aggregate amount of $10,000,000 or any whole multiple of
$1,000,000 in excess thereof.

(b) Mandatory. The Commitments shall be automatically and permanently reduced to
zero at the end of the Availability Period.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
unused Commitments under this Section 2.06. Upon any reduction of unused
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees accrued until the
effective date of any termination of any Commitments shall be paid on the
effective date of such termination.

Section 2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Maturity Date, the aggregate
principal amount of all Loans outstanding on such date.

(b) If any principal repayment installment to be made by the Borrowers (other
than principal repayment installments on Eurocurrency Rate Loans) shall come due
on a day other than a Business Day, such principal repayment installment shall
be due on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be and if any principal
repayment installment to be made by the Borrowers on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise and an Event of Default under
8.01(a) has occurred and is continuing as a result of such failure to pay, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

42



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by any Borrowers
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise and an Event of Default under 8.01(a) has occurred and
is continuing as a result of such failure to pay, then such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Section 2.09 Fees and OID.

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a commitment
fee in Dollars equal to 5.00% per annum times the actual daily amount by which
the aggregate Commitments (which, prior to the Final Order Entry Date, shall be
limited to the amount of aggregate Commitments representing the amount
authorized by the Bankruptcy Court in the Interim Order) exceed the aggregate
outstanding principal amount of Loans. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article 4 is not met, and shall be due and payable
monthly in arrears on the last Business Day of each month and on the last day of
the Availability Period.

(b) OID and Administrative Agent Fees.

(i) The Borrowers shall pay to the Administrative Agent for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Borrowers shall pay for the account of each Lender an original issue
discount equal to (x) on the Effective Date, 2.00% of the aggregate principal
amount of Loans authorized by the Bankruptcy Court in the Interim Order and
(y) on the Final Order Entry Date, 2.00% of (A) the aggregate amount of the
Commitments as of the Final Order Entry Date less (B) the aggregate principal
amount of Loans authorized by the Bankruptcy Court in the Interim Order, as
applicable, which original issue discount

 

43



--------------------------------------------------------------------------------

shall be earned, due and payable on such dates and calculated by multiplying
2.00% by each Lender’s ratable share, determined in accordance with its
Applicable Percentage, of the aggregate principal amount of Loans authorized by
the Bankruptcy Court in the Interim Order or (A) aggregate amount of Commitments
as of the Final Order Entry Date less (B) the aggregate principal amount of
Loans authorized by the Bankruptcy Court in the Interim Order, as applicable.
Notwithstanding the foregoing, no applicable original issue discount shall
reduce the amount of Obligations.

Section 2.10 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) Notes,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of, and without condition or deduction for, any counterclaim, defense,
recoupment or setoff. All payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified

 

44



--------------------------------------------------------------------------------

herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the Facility (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to
Section 2.07(a) or as otherwise specifically provided for herein, if any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to Applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by any Borrower, the
interest rate applicable to Base Rate Loans. If a Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by any Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Applicable Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Applicable Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders, as the case may be, the amount due.
In such event, if the Applicable Borrower has not in fact made such payment,
then each of the Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand

 

45



--------------------------------------------------------------------------------

the amount so distributed to such Lender, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of fees under Section
2.09 shall be made for account of the Lenders, and each termination or reduction
of the amount of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments and Loans; (ii) each Borrowing shall be allocated pro rata among the
Lenders according to the amounts of their respective Commitments or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by any Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by any Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

(g) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

46



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time) of payments on account of the
Obligations in respect of the Facility due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations in respect of the Facility owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facility owing (but not due and payable) in respect of the Facility to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(x) notify the Administrative Agent of such fact, and (y) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facility then due and payable to the Lenders or
owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(1) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(2) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.13 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

47



--------------------------------------------------------------------------------

Section 2.14 Priority and Liens; No Discharge.

(a) Each of the Loan Parties hereby covenants and agrees that upon the entry of
an Interim Order (and when applicable, the Final Order) its obligations
hereunder and under the Loan Documents and under the Collateral Documents:
(1) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute an allowed superpriority administrative expense claim in the Case of
such Loan Party (the “Superpriority Claims”); (2) pursuant to Section 364(c)(2)
of the Bankruptcy Code, shall at all times be secured by a valid, binding,
continuing, enforceable perfected first priority Lien on all of the property of
such Loan Parties, whether now existing or hereafter acquired, that is not
subject to valid, perfected, non-voidable liens in existence at the time of
commencement of the Cases or to valid, non-voidable liens in existence at the
time of such commencement that are perfected subsequent to such commencement as
permitted by Section 546(b) of the Bankruptcy Code (limited, in the case of
voting equity interests of CFC’s and CFC Holdcos, to 65% of such voting equity
interests) (but excluding a claim on Avoidance Actions and, prior to entry of
the Final Order, the proceeds of Avoidance Actions); (3) pursuant to
Section 364(c)(3) of the Bankruptcy Code, shall be secured by a valid, binding,
continuing, enforceable perfected junior Lien upon all property of such Loan
Parties, whether now existing or hereafter acquired, that is subject to valid,
perfected and non-voidable Liens in existence at the time of the commencement of
the Cases or that is subject to valid Liens in existence at the time of the
commencement of the Cases that are perfected subsequent to such commencement as
permitted by Section 546(b) of the Bankruptcy Code; and (4) pursuant to
Section 364(d)(l) of the Bankruptcy Code, shall be secured by a valid, binding,
continuing, enforceable perfected first priority senior priming Lien on all of
the property of such Loan Parties that is subject to the existing liens (the
“Primed Liens”) which secure the Existing Credit Agreement, all of which Primed
Liens shall be primed by and made subject and subordinate to the perfected first
priority senior Liens to be granted to the Administrative Agent, which senior
priming Liens in favor of the Administrative Agent shall also prime any Liens
granted after the commencement of the Cases to provide adequate protection Liens
in respect of any of the Primed Liens under clauses (1) through (4) above,
subject in each case to the Carve-Out and as set forth in the Orders.
Notwithstanding the foregoing, excluded from the foregoing grant of Lien is any
right, title and interest of any Loan Party in and to any (i) Real Property
improved by a Building or Manufactured (Mobile) Home and no such property shall
be “Collateral” hereunder to the extent and for so long as the Flood Zone
Requirements with respect to such property has not been satisfied to the
satisfaction of each federally regulated Lender and (ii) Real Property
constituting a one-to four-family residential property. “Flood Laws” means
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

(b) (i) Each Loan Party hereby confirms and acknowledges that, pursuant to the
Interim Order (and, when entered, the Final Order), the Liens in favor of the
Administrative Agent on behalf of and for the benefit of the Secured Parties in
all of such Loan Party’s Collateral, which includes, without limitation, all of
such Loan Party’s Real Property, shall be created and perfected without the
recordation or filing in any land records or filing offices of any Mortgage,
assignment or similar instrument.

 

48



--------------------------------------------------------------------------------

(ii) Further to Section 2.14(b)(i) and the Interim Order (and, when entered, the
Final Order), to secure the full and timely payment and performance of the
Obligations, each Loan Party hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to the Administrative Agent, for the ratable benefit of
the Secured Parties, the Real Property (which, for the avoidance of doubt, shall
include all of such Loan Party’s right, title and interest now or hereafter
acquired in and to (A) all improvements now owned or hereafter acquired by such
Loan Party, (B) all materials, supplies, equipment, apparatus and other items of
personal property now owned or hereafter acquired by such Loan Party and now or
hereafter attached to, installed in or used in connection with the Real
Property, and all utilities whether or not situated in easements, and all
equipment, inventory and other goods in which such Loan Party now has or
hereafter acquires any rights or any power to transfer rights and that are or
are to become fixtures (as defined in the UCC) related to the Real Property,
(C) all goods, accounts, inventory, general intangibles, instruments, documents,
contract rights and chattel paper, (D) all reserves, escrows or impounds and all
deposit accounts maintained by such Loan Party with respect to the Real
Property, (E) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
Person a possessory interest in, or the right to use, all or any part of the
Real Property, together with all related security and other deposits, (F) all of
the rents, revenues, royalties, income, proceeds, profits, accounts receivable,
security and other types of deposits, and other benefits paid or payable by
parties to the leases for using, leasing, licensing possessing, operating from,
residing in, selling or otherwise enjoying the Real Property, (G) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Real
Property, (H) all rights, privileges, tenements, hereditaments, rights-of-way,
easements, appendages and appurtenances appertaining to the foregoing, (I) all
property tax refunds payable with respect to the Real Property, (J) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (K) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by such Loan Party as an insured party, and (L) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made to any Loan Party by any governmental authority pertaining
to any condemnation or other taking (or any purchase in lieu thereof) of all or
any Real Property), TO HAVE AND TO HOLD to the Administrative Agent, and such
Loan Party does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to such property, assets and interests unto the
Administrative Agent. Notwithstanding the foregoing, excluded from the foregoing
grant of Lien is any right, title and interest of any Loan Party in and to any
(i) Real Property improved by a Building or Manufactured (Mobile) Home and no
such property shall be “Collateral” hereunder to the extent and for so long as
the Flood Zone Requirements with respect to such

 

49



--------------------------------------------------------------------------------

property has not been satisfied to the satisfaction of each federally regulated
Lender and (ii) Real Property constituting a one-to four-family residential
property. “Flood Laws” means (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

(iii) Each Loan Party further agrees that, upon the request of the
Administrative Agent in the exercise of its business judgment following the
occurrence and during the continuation of an Event of Default, such Loan Party
shall execute and deliver to the Administrative Agent, as soon as reasonably
practicable following such request but in any event within 60 days following
such request (or such later date as the Administrative Agent shall accept),
Mortgages in recordable form with respect to the Real Property with a fair
market value in excess of $3,000,000 owned by such Loan Party and identified by
the Administrative Agent on terms reasonably satisfactory to the Administrative
Agent and including the mortgaged Property Support Documents and such other
deliverables as necessary to satisfy the Flood Zone Requirements.

(c) All of the Liens described in this Section 2.14 shall be effective and
perfected upon entry of the Interim Order without the necessity of the
execution, recordation of filings by the Debtors of mortgages (with the
exception of any Mortgages executed and delivered after the Effective Date
pursuant to this Section 2.14), security agreements, control agreements, pledge
agreements, financing statements or other similar documents, or the possession
or control by the Administrative Agent of, or over, any Collateral, as set forth
in the Interim Order.

(d) The relative priorities of the Liens described in this Section 2.14. with
respect to the Collateral of the Debtors shall be as set forth in the Interim
Order (and, when entered, the Final Order). All of the Liens described in this
Section 2.14 shall be effective and perfected upon entry of the Interim Order.

(e) Notwithstanding anything to the contrary herein, not more than 65% of the
voting equity interests of any CFC or any CFC Holdco, and none of the equity
interests of any Subsidiary of a CFC or a CFC Holdco, shall be pledged in favor
of any Lender or the Administrative Agent.

(f) Each of the Loan Parties agrees that to the extent that its obligations
under the Loan Documents have not been satisfied in full in cash, its
obligations under the Loan Documents shall not be discharged by the entry of an
order confirming a Reorganization Plan (and each of the Loan Parties, pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and the Superpriority Claim granted to the Administrative Agent and the Lenders
pursuant to the Orders and the Liens granted to the Administrative Agent and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.

 

50



--------------------------------------------------------------------------------

Section 2.15 Payment of Obligations.

Subject to the last paragraph of Section 8.02, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Loan Parties under
this Agreement or any of the other Loan Documents, the Administrative Agent and
the Lenders shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court.

Section 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

51



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrowers and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Section 2.17 Designated Lenders. Each of the Administrative Agent and each
Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Designated Lender shall be considered a Lender; provided,
further, that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If applicable
Laws (as determined in the good faith discretion of the Administrative Agent)
require the deduction or withholding of any Taxes from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deductions or withholding.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) the applicable
Loan Party or the Administrative Agent, whichever is required by law, shall
withhold or make such deductions as are determined, including based upon any
information and documentation received pursuant to subsection (e) below, (B) the
applicable Loan Party or the Administrative Agent, whichever is required by law,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with

 

52



--------------------------------------------------------------------------------

the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including withholdings or
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined, including
based upon the information and documentation received pursuant to subsection (e)
below and applicable Law, (B) such Loan Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including withholdings or deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by a Borrower. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above:

(A) Each Loan Party shall, and does hereby, jointly and severally, indemnify
each Recipient and shall make payment in respect thereof within 20 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.

(B) A certificate as to the amount of any such payment or liability, and the
basis for calculation thereof delivered to any Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

(C) Each of the Loan Parties shall also, and hereby jointly and severally agrees
to, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand thereof, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below. Upon a Borrower’s written request, and
provided that the applicable Lender is then a party to this Agreement, the
Administrative Agent will use commercially reasonable efforts to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent from such Lender under clause (ii) of this subsection;
provided, however, that the Administrative Agent’s seeking of such set off shall
not be a condition to the Administrative Agent’s indemnification under the
immediately preceding sentence, and the Administrative Agent’s seeking of such
set off, or its failure or delay in seeking such set off, shall not constitute a
waiver of the Administrative Agent’s right to indemnification under the
immediately preceding sentence. If the Applicable Borrower has paid an amount to
the Administrative Agent pursuant to the first sentence of this clause (i)(C),
any set off with respect to such amount shall be for the benefit of the
Applicable Borrower.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, severally indemnify and shall make payment in respect
thereof within 10 days after demand therefor, (A) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (B) the Administrative Agent against any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.06(d)
relating to the maintenance of a Participant Register and (C) the Administrative
Agent against any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect to,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Borrower, Lender or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the applicable Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to such Borrower or Lender, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to such
Borrower, Lender or the Administrative Agent, as the case may be.

 

54



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by the applicable Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
applicable Borrower or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) Any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent, on or before the date on which such Lender becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of a Borrower or the Administrative Agent), two executed copies of IRS Form W-9,
or any subsequent versions thereof or successors thereto, certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, two executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such treaty,

 

55



--------------------------------------------------------------------------------

(2) two executed copies of IRS Form W-8ECI, or any subsequent versions thereof
or successors thereto,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of any applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, or any subsequent versions thereof or successors thereto, or

(4) to the extent a Foreign Lender is not the beneficial owner, two executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

(C) any such Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the U.S. Borrower and the Administrative Agent (in such numbers
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) If a payment made to a Lender hereunder or under any Loan Document would be
subject to United States Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by Law and at such

 

56



--------------------------------------------------------------------------------

time or times reasonably requested by the Borrowers and the Administrative
Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agree that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify such Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section 3.01
(including by the payment of additional amounts pursuant to this Section 3.01),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position the indemnified
party would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Survival of Section 3.01. Each party’s obligations in this Section 3.01
shall survive the resignation and/or the replacement of the Administrative
Agent, and any assignment of its rights by, or the replacement of a Lender, the
termination of the aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Section 3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending

 

57



--------------------------------------------------------------------------------

Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurocurrency Rate or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (i) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent or any
applicable Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent or any Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension to any Borrower who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Parent, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, (A) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Parent or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

58



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits are not being offered to banks in the applicable interbank market
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or in connection with an existing or proposed Base Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, (i) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended, and
(ii) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for conversion into Base Rate Loans in the amount
specified therein.

Section 3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any Tax (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the applicable interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan) or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrowers will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

 

59



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender,
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least 10 Business Days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 Business Days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10
Business Days from receipt of such notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

60



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 10.13; or

(d) any failure by any Borrower to make payment of any Loan on its scheduled due
date;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding any loss
of anticipated profits). The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount or indemnity payment to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then, at the request of the
Borrowers, such Lender shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount or indemnity
payment to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and in each case such Lender is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

Section 3.07 Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

61



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of Effectiveness. This Agreement shall become effective
upon the satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed as promptly as practicable by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

(ii) a Note evidencing the Loans to be made from time to time hereunder executed
by each applicable Borrower in favor of each Lender requesting a Note no later
than three Business Days prior to the Effective Date;

(iii) the U.S. Pledge and Security Agreement, dated as of the Effective Date (as
modified, supplemented or amended from time to time, the “U.S. Security
Agreement”), or a supplement thereto, substantially in the form attached
thereto, as applicable, duly executed by each Loan Party;

(iv) subject to the Foreign Security Principles, a pledge or security agreement,
duly executed by such Foreign Loan Party, governed by the laws of the
jurisdiction in which such Foreign Loan Party is organized (any such non-U.S.
law governed security agreement, as modified or supplemented from time to time,
a “Foreign Security Agreement”) or in the case of any Loan Party organized in
Canada by the laws of the jurisdiction where the pledged assets are located (as
applicable) or as otherwise agreed by local counsel pursuant to which the
Collateral of any such Foreign Loan Party shall have been pledged to secure the
Obligations; provided that each Foreign Security Agreement shall be prepared by
local counsel reasonably satisfactory to the Administrative Agent and shall
conform as nearly as possible (as to the obligations guaranteed and rights
intended to be granted thereunder) to the U.S. Security Agreement, taking into
account such variations as shall be necessary or desirable under applicable
local Law as reasonably determined by the Administrative Agent;

(v) subject to the Foreign Security Principles, such documentation and evidence
of the completion of all other actions, recordings and filings of or with
respect to the Security Agreements as the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby including,
without limitation:

(A) any certificates representing the Equity Interests pledged pursuant to the
Security Agreements accompanied by undated stock powers executed in blank and
any instruments evidencing Indebtedness owing to a Loan Party

 

62



--------------------------------------------------------------------------------

indorsed in blank (in each case, to the extent required to be delivered to the
Administrative Agent under the Security Agreements); provided that the foregoing
shall be deemed to be satisfied to the extent such certificates or instruments
in existence on the Effective Date have been delivered to the Existing Credit
Agreement Agent;

(B) properly completed financing statements in form appropriate for filing under
the Uniform Commercial Code or in other appropriate filing offices of each
jurisdiction that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreements;

(C) PPSA financing statements filed under the PPSA of each jurisdiction or other
appropriate filing offices that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreements;

(D) results from Lien searches performed on or before the Effective Date,
listing all effective financing statements filed in the jurisdictions referred
to in clauses (B) and (C) above that name any Loan Party as debtor, together
with copies of such other financing statements;

(E) account control agreements referred to in the Security Agreements and duly
executed by the appropriate parties; and

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreements have been taken;

(vi) an intellectual property security agreement (together with each other
intellectual property security agreement and intellectual property security
agreement supplement delivered pursuant to 4.01(a), the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Intellectual Property Security
Agreement has been taken;

(vii) [reserved];

(viii) a certificate of a Responsible Officer of each Loan Party, identifying
substantially all improved Real Property, and with respect to each such improved
Real Property located in the United States that constitutes Collateral
hereunder, a completed “Life of Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto);

(ix) a certificate of a Responsible Officer of each Loan Party, dated the
Effective Date, certifying as to the Organization Documents of each Loan Party
(which, to the extent filed with a Governmental Authority, shall, to the extent
available and customary, be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party and an
incumbency (including specimen signatures) of the Responsible Officers of each
Loan Party;

 

63



--------------------------------------------------------------------------------

(x) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing (where applicable) and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification;

(xi) [reserved];

(xii) a certificate signed by a Responsible Officer of Parent certifying that
the conditions specified in Sections 4.01(h), (i), (j) and (m) have been
satisfied;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;

(xiv) (A) the DIP Budget and (B) the Initial Rolling Budget; and

(xv) the executed Fee Letter.

(b) (i) All fees and expenses required to be paid to the Administrative Agent on
or before the Effective Date and (in the case of expenses) invoiced no later
than two Business Days prior to the Effective Date shall have been or
concurrently with the Effective Date are being paid and (ii) all fees or
original issue discount required to be paid to the Lenders on or before the
Effective Date shall have been, or concurrently with the Effective Date are
being paid.

(c) The Petition Date shall have occurred.

(d) Not later than seven (7) days following the Petition Date (or such later
date as the Required Lenders may agree in their reasonable discretion), the
Interim Order shall have been entered by the Bankruptcy Court and shall not have
been vacated, reversed modified, amended or stayed without the consent of the
Required Lenders.

(e) All “first day” orders intended to be entered on or prior to the date of
entry of the Interim Order shall have been entered by the Bankruptcy Court,
shall not have been modified, stayed or vacated (except with the consent of the
Required Lenders) and shall be reasonably satisfactory in form and substance to
the Required Lenders, it being understood that drafts approved by counsel to the
Required Lenders prior to the Petition Date are reasonably satisfactory.

(f) No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in any of the Cases.

 

64



--------------------------------------------------------------------------------

(g) The Required Lenders shall not have provided written notice to the Borrowers
prior to the release of their signature pages to this Agreement that they are
not satisfied in their reasonable judgment that there shall not occur as a
result of, and after giving effect to, the effectiveness of this Agreement, a
default (or any event which with the giving of notice or lapse of time or both
would be a default) under any of the Loan Parties’ or their respective
subsidiaries’ debt instruments and other material agreements which, in the case
of the Loan Parties’ debt instruments and other material agreements, would
permit the counterparty thereto to exercise remedies thereunder on a
post-petition basis or would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(h) The representations and warranties of each Loan Party contained in Article 5
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained herein or therein) on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(without duplication of any materiality qualifier contained herein or therein)
as of such earlier date.

(i) Since December 31, 2015, there shall not have been any event, occurrence,
state of facts, circumstance, condition, effect or change that has had, or would
be reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect.

(j) There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Cases) that would reasonably be expected to result in a Material Adverse Effect.

(k) On the Effective Date, after giving effect to the Transactions, neither the
Parent nor any of its Subsidiaries shall have any Indebtedness for borrowed
money other than (i) the Obligations, after giving effect to the Transactions,
and (ii) other Indebtedness permitted to be incurred or outstanding under
Section 7.02.

(l) The Administrative Agent shall have received, at least two Business Days
prior to the Effective Date, all documentation and other information concerning
the Parent and each of its Subsidiaries as has been reasonably requested in
writing at least five Business Days prior to the Effective Date by any Lender
and as it reasonably determines is required by regulatory authorities under
applicable “know your customer”, anti-money laundering, rules and regulations,
including, without limitation, the PATRIOT Act.

(m) No Default shall exist, or would result from the effectiveness of this
Agreement or from the other Transactions contemplated herein.

(n) The Borrowers shall have paid all reasonable and documented fees, charges
and disbursements of Davis Polk & Wardwell LLP, counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent), and a
single local counsel to the Administrative Agent in each reasonably necessary
jurisdiction, in each case in accordance with Section 10.04(a) and solely to the
extent invoiced no later than two Business Days prior to the date of such Credit
Extension.

 

65



--------------------------------------------------------------------------------

(o) The Effective Date shall be on or prior to a date that is no later than
July 29, 2016 (or such later date as the Required Lenders may agree).

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Notwithstanding anything in Section 4.01(a) to the contrary, to the extent any
Lien search or Collateral (including the creation or perfection of any security
interest) is not or cannot be provided on the Effective Date after use of
commercially reasonable efforts by the Parent and its Subsidiaries to do so or
without undue burden or expense (other than, to the extent required under this
Agreement, (A) creation and perfection of a Lien on Collateral that may be
perfected solely by the filing of a financing statement under the UCC, the PPSA
(or similar provisions of foreign law) or filings with the United States Patent
and Trademark Office or United States Copyright Office or Canadian Intellectual
Property Office and (B) a pledge of certificated Equity Interests owned by any
Loan Party, along with stock (or similar) powers endorsed in blank with respect
to which a Lien may be perfected on the Effective Date by the delivery of a
stock (or similar) certificate; provided that the foregoing shall be deemed to
be satisfied to the extent such certificates or instruments in existence on the
Effective Date have been delivered to the Administrative Agent under the
Existing Credit Agreement), then the provision of any such Lien search and/or
the provision and/or perfection of a security interest in such Collateral shall
not constitute a condition precedent to the Effective Date but may instead be
delivered and perfected within sixty (60) days after the Effective Date (or such
later date as the Administrative Agent may agree in its reasonable discretion).
The failure of any Loan Party to satisfy the conditions set forth in this
paragraph on or prior to the date that is sixty (60) days after the Effective
Date (or such later date or time as the Administrative Agent may agree in its
reasonable discretion) shall constitute an Event of Default hereunder.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans), is subject to the following conditions precedent:

(a) The Effective Date shall have occurred on or prior to a date that is no
later than July 29, 2016 (or such later date as the Required Lenders may agree).

(b) (i) With respect to the first Borrowing to occur on the Effective Date, the
Interim Order shall be in full force and effect and shall not have been vacated
or reversed, shall not be subject to a stay, and shall not have been modified or
amended in any respect without the prior written consent of the Required
Lenders; (ii) with respect to the second and third Borrowings to occur after the
Effective Date, (A) the Final Order shall have been entered by the Bankruptcy

 

66



--------------------------------------------------------------------------------

Court no later than the date that is forty (40) days following the date of entry
of the Interim Order (or such later date as approved by the Required Lenders in
their reasonable discretion), (B) the Canadian Recognition Order shall have been
entered by the Canadian Court no later than ten (10) days following the Petition
Date and (C) at the time of such Borrowing the Final Order and Canadian
Recognition Order shall be in full force and effect, and shall not have been
vacated or reversed, shall not be subject to a stay, and shall not have been
modified or amended in any respect without the prior written consent of the
Required Lenders; and (iii) if either the Interim Order, the Final Order, the
Canadian Recognition Order is the subject of a pending appeal in any respect,
neither the making of the Loans nor the performance by any Loan Party of any of
their respective obligations under any of the Loan Documents shall be the
subject of a presently effective stay pending appeal.

(c) With respect to any Credit Extensions on or after the Final Order Entry
Date, (x) all material “second day orders” intended to be entered on or prior to
the date of entry of the Final Order, including a final cash management order
and any order establishing procedures for the administration of the Cases shall
have been entered by the Bankruptcy Court and shall not have been modified,
stayed or vacated (except with the consent of the Required Lenders) and (y) all
pleadings related to approval of significant transactions, including, without
limitation, asset sale procedures, regardless of when filed or entered, shall be
reasonably satisfactory in form and substance to the Required Lenders, or this
condition is waived by the Required Lenders, it being understood and agreed that
the form of such orders substantially in the forms filed on the Petition Date
are reasonably acceptable to the Required Lenders.

(d) The representations and warranties of each Loan Party contained in Article 5
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained herein or therein) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (without duplication of any materiality qualifier contained herein or
therein) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a),
5.05(b) and 5.05(c) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a) and Section 6.01(b), respectively, and to
the financial condition and results of operations of the Parent and its
Subsidiaries.

(e) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(f) (i) All fees and expenses required to be paid to the Administrative Agent on
or before the date of such Credit Extension and (in the case of expenses)
invoiced no later than two Business Days prior to the date of such Credit
Extension shall have been, or concurrently with the date of such Credit
Extension are being, paid and (ii) all fees and expenses required to be paid to
the Lenders on or before the date of such Credit Extension and (in the case of
expenses) invoiced no later than two Business Days prior to the date of such
Credit Extension shall have been, or concurrently with the date of such Credit
Extension are being, paid.

 

67



--------------------------------------------------------------------------------

(g) Unless waived by the Administrative Agent and the Required Lenders, the
Borrowers shall have paid all reasonable and documented fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent), and a
single local counsel to the Administrative Agent in each applicable
jurisdiction, in each case in accordance with Section 10.04(a) and solely to the
extent invoiced no later than two Business Days prior to the date of such Credit
Extension.

(h) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(d) and (e) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

Section 5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transactions, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. Subject to the entry of the Orders
and subject to the terms thereof, the execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action; (b) do not contravene the terms of any of such Person’s
Organization Documents; (c) do not conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (d) do not violate any Law; and
(e) do not result in the creation of any Lien on any property of Parent or any
Subsidiary except Liens created under the Loan Documents.

 

68



--------------------------------------------------------------------------------

Section 5.03 Governmental Authorization; Other Consents. Subject to the entry of
the Orders and subject to the terms thereof, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof as set forth in Section 2.14) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings which
(i) have been duly obtained, taken, given or made and are in full force and
effect or (ii) are being filed obtained, taken, given or made in connection with
the Loan Documents. All applicable waiting periods in connection with the
Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. Subject to the entry of the Orders and
subject to the terms thereof, this Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

(b) The Quarterly Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

(c) Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(d) The DIP Budget, the Initial Rolling Budget and each Rolling Budget delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, Parent’s best estimate of its future financial
condition and performance, recognizing that there are industry-wide risks
normally associated with the types of business conducted by Parent and its
Subsidiaries and that Parent does not warrant that such forecasts and estimates
will ultimately prove to have been accurate in any respect (material or
immaterial).

Section 5.06 Litigation. Except as set forth on Schedule 5.06 and except for the
Cases, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Parent, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Parent or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect (i) this Agreement, (ii) any other Loan Document or
(iii) the consummation of the Transactions, in the case of this clause (a)(iii)
in any material respect, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

Section 5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation
(other than such violations arising as a result of the commencement of the Cases
and except as otherwise excused by the Bankruptcy Court) that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document. Neither any Loan Party nor any Subsidiary has entered into or
permits to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that violates Section 7.09 hereof.

Section 5.08 Ownership of Property; Liens; Investments. Each Loan Party and each
of its Subsidiaries has good and indefeasible title in fee simple to, or valid
leasehold interests in, all of their respective property necessary or used in
the ordinary conduct of its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in writing to the Administrative Agent, no
“building” or “mobile home” (in each case, as such terms are defined for
purposes of the NFIP) exists on any real property which constitutes Collateral.

Section 5.09 Environmental Compliance.

(a) There are no Environmental Liabilities applicable to the Loan Parties, their
respective Subsidiaries or their respective businesses, operations or properties
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Hazardous Materials have been
Released or are otherwise present on any property currently or, to the knowledge
of the Loan Parties, formerly owned, leased or operated by any Loan Party or any
of its Subsidiaries. Neither any Loan Party nor any of its Subsidiaries is
undertaking, either individually or together with other potentially

 

70



--------------------------------------------------------------------------------

responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law, except
for any investigations, assessments or remedial or response actions that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the actual knowledge of the Loan Parties, none of the
respective properties currently owned, leased or operated by any Loan Party or
any of its Subsidiaries is adjacent to any property listed or proposed for
listing on the NPL or any analogous state list, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries have been used, handled, stored or disposed of
in accordance with the requirements of all Environmental Laws.

(c) Except (i) as in accordance in all material respects with the requirements
of all Environmental Laws or (ii) as could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Effect, there are
no underground or above ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries. Except as could not,
individually or the in aggregate, reasonably be expected to cause a Material
Adverse Effect, there is no asbestos or asbestos-containing material requiring
abatement or removal on any property currently owned, leased or operated by any
Loan Party or any of its Subsidiaries.

(d) Except as could not, individually or the in aggregate, reasonably be
expected to cause a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries (i) are and have been in compliance with all applicable
Environmental Laws, (ii) have obtained all Environmental Permits necessary for
the ownership and operation of its properties and assets and the conduct of its
business and (iii) have been and are in compliance with all terms and conditions
of such Environmental Permits.

(e) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, there are no pending or, to the
knowledge of the Loan Parties threatened written notices, requests for
information, orders, complaints, penalties or other claims against any Loan
Party or any of its Subsidiaries under or relating to any Environmental Law
including any such claims alleging potential liability or responsibility for
violation of any Environmental Law, and no Loan Party nor any Subsidiary has
received written notice of any non-compliance or alleged non-compliance with
applicable Environmental Laws or Environmental Permits.

Section 5.10 Insurance. The properties of the Parent and its Subsidiaries are
insured with financially sound insurance companies, in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Parent or the applicable Subsidiary operates. The Parent
and its Subsidiaries have obtained and provided evidence to the Administrative
Agent of all flood insurance required to be obtained under Section 6.07.

 

71



--------------------------------------------------------------------------------

Section 5.11 Taxes. The Parent and its Subsidiaries have filed all material Tax
returns and reports required to be filed, and have paid all material Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(x) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP and (y) that need not be paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code. There is no proposed Tax
assessment in writing against the Parent or any Subsidiary that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any Tax sharing agreement with any Person other than another
Loan Party or any Subsidiary thereof.

Section 5.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
Tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Parent, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Parent nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (ii) the Parent and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Parent nor any ERISA Affiliate knows of any facts
or circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Parent nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Parent
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

72



--------------------------------------------------------------------------------

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) all employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
deducted or remitted or, if applicable, accrued, in accordance with normal
accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions is sufficient to procure or provide for the accrued benefit
obligations, as of the Effective Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

Section 5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Effective
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents or under the Existing Credit Agreement Documents. As of the
Effective Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Effective Date (as to each Loan
Party) the jurisdiction of its incorporation, the address of its principal place
of business and its U.S. taxpayer identification number or, in the case of any
Foreign Loan Party that does not have a U.S. taxpayer identification number, its
unique identification number issued to it by the jurisdiction of its
incorporation. Set forth on Part (d) of Schedule 5.13 is a complete and accurate
list of all Subsidiaries as of the Effective Date.

Section 5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of any Borrower only or of such Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between such
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

73



--------------------------------------------------------------------------------

(b) None of Parent, any Person Controlling Parent, any other Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Section 5.15 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, recognizing that there are
industry-wide risks normally associated with the types of business conducted by
Parent and its Subsidiaries, and the Borrowers do not warrant that such
projections and estimates will ultimately prove to have been accurate.

Section 5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17 Intellectual Property; Licenses, Etc. Except where failure to do so
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) the Parent and each of its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, trade secrets, know-how, domain names,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses, as
currently conducted and as contemplated to be conducted, without conflict with
the rights of any other Person, and the Parent and each of its Subsidiaries hold
their respective interests in such IP Rights free and clear of any Liens and
(ii) to the best knowledge of the Parent, no slogan or other advertising device,
product, process, method, substance, part or other material now used, or now
contemplated to be used, by the Parent or any of its Subsidiaries infringes, and
the use of IP Rights by the Parent and its Subsidiaries in their respective
business, as currently conducted and as contemplated to be conducted, does not
infringe, upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Parent, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 5.18 [Reserved].

Section 5.19 Casualty, Etc. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

Section 5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of Parent or any of its Subsidiaries
as of the Effective Date and neither Parent nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.

Section 5.21 Collateral Documents. Subject to, and upon the entry of the Orders,
the Orders and the provisions of the Collateral Documents are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable Lien with the priority set forth in
Section 2.14 on all right, title and interest of the respective Loan Parties in
the Collateral described therein. Except for filings and other actions completed
prior to the Effective Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect such Liens.

Section 5.22 Sanctions; Anti-Corruption Laws. No Loan Party, nor any Subsidiary,
nor any director, officer, employee, or affiliate thereof, nor, to the knowledge
of the Loan Parties, any agent or representative thereof, is an individual or
entity that is, or is owned or controlled by one or more Persons that are
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals or any similar list enforced by any other
relevant Sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction. The Loan Parties and their Subsidiaries have conducted
their businesses in compliance with applicable Sanctions.

The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Corruption and Foreign Public Officials Act (Canada) and
other similar anti-corruption legislation in other jurisdictions that is
applicable to the Loan Parties and their Subsidiaries (“Anti-Corruption Laws”)
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

Section 5.23 Foreign Loan Parties. With respect to each Foreign Loan Party:

(a) Such Foreign Loan Party is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Loan Party, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Loan Party nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Loan
Party is organized and existing in respect of its obligations under the
Applicable Foreign Loan Party Documents.

(b) The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the

 

75



--------------------------------------------------------------------------------

enforcement thereof against such Foreign Loan Party under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Loan Party is organized and existing or that
any registration charge or stamp or similar Tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
Tax as has been timely paid.

(c) There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Loan Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Loan Party Documents or (ii) on any payment to be made by
such Foreign Loan Party pursuant to the Applicable Foreign Loan Party Documents,
except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

Section 5.24 Use of Proceeds. All proceeds of Loans shall have been used by the
Loan Parties and Subsidiaries thereof solely for the purposes permitted under
Sections 6.11 and 6.16 of the Agreement.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, each Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of its Subsidiaries to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent (or, if earlier, 15 days after the date required to be
filed with the SEC (giving effect to any extension permitted by the SEC)),
commencing with the fiscal year ending December 31, 2016, a consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year (together with
consolidating balance

 

76



--------------------------------------------------------------------------------

sheet and income statement of the Loan Parties and their Subsidiaries that are
not Loan Parties, which consolidating balance sheet and statement of income or
operations shall not be required to be audited), setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and, except with respect to, or resulting from, an upcoming Stated
Maturity Date, may be subject to qualifications and exceptions in respect of the
financial condition of the Parent and its Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (or, if
earlier, 5 days after the date required to be filed with the SEC (giving effect
to any extension permitted by the SEC)) (commencing with the fiscal quarter
ended June 30, 2016), a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended (together with consolidating balance sheet and statement of income or
operations of the Loan Parties and their Subsidiaries that are not Loan
Parties), setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within 30 days after the end of each
fiscal month of each fiscal year of the Parent (commencing with the fiscal month
ended June 30, 2016), a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal month, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal month and for the portion of the Parent’s fiscal year then
ended (together with consolidating balance sheet and statement of income or
operations of the Loan Parties and their subsidiaries that are not Loan
Parties), certified by the chief executive officer, chief financial officer,
treasurer or controller of the Parent as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
provided that the consolidating balance sheet as of the end of and consolidating
statement of income or operations for the fiscal month ended June 30, 2016 shall
not be required to be delivered prior to the date which is 45 days after the end
of such fiscal month;

(d) as soon as available, but in any event within 45 days after the end of each
fiscal year of Parent, an annual business plan and budget of the Parent and its
Subsidiaries on a consolidated basis, including financial forecasts prepared by
management of the Parent, in form satisfactory to the Administrative Agent and
the Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Stated Maturity Date for the Loans occurs);

 

77



--------------------------------------------------------------------------------

(e) as soon as available, but in any event no later than 5:00 p.m. (New York
time) on July 27, 2016 and each third Business Day of each week thereafter (each
a “Flash Reporting Date”), the Borrowers agree to provide to the Administrative
Agent and the Lenders, in form reasonably satisfactory to the Required Lenders,
a flash report, prepared by the Borrowers in good faith in accordance with their
past practices for internal financial reporting, which shall consist of
statements of Cash Equivalents (including both book and bank balances) held by
the Parent and its Subsidiaries on a consolidated basis (i) as of close of
business on the Friday immediately preceding the applicable Flash Reporting Date
and (ii) on average for the 10 Business Days immediately preceding the
applicable Flash Reporting Date;

(f) as soon as available, but in any event no later than 5:00 p.m. (New York
time) on August 17, 2016 and each third Business Day of each four-week period
thereafter, a Rolling Budget;

(g) as soon as available, but in any event no later than 5:00 p.m. (New York
time) on July 27, 2016 and each third Business Day of each week thereafter, a
variance report setting forth (1) actual cash receipts and disbursements made by
the Parent and its Subsidiaries for the applicable Testing Period ending on the
last Business Day of the prior week, (2) fees, expenses and other charges of
advisors and other professionals (including legal counsel) providing services to
the Borrower or any of its Subsidiaries made by the Parent and its Subsidiaries
for the applicable Testing Period ending on the last Business Day of the prior
week, (3) variances, on an aggregate basis of the aggregate receipts and
disbursements of the Parent and the Subsidiaries for such Testing Period against
the aggregate receipts and disbursements (other than in respect of fees,
expenses and other charges of advisors and other professionals (including legal
counsel) providing services to the Borrower or any of its Subsidiaries) set
forth for such period in the most recent Rolling Budget (or the Initial Rolling
Budget, as applicable) on a weekly basis and (4) an explanation, in reasonable
detail, for any material variance, and a certification of a Responsible Officer
of the Borrower of compliance with Section 7.11; and as used herein “Testing
Period” means (i) in respect of the first Testing Date covered in the most
recent Rolling Budget, the one-week period ending on such Testing Date (the
“First Testing Period”), (ii) in respect of the second Testing Date covered in
the most recent Rolling Budget, the two-week period ending on such Testing Date
(the “Second Testing Period”), (iii) in respect of the third Testing Date
covered in the most recent Rolling Budget, the three-week period ending on such
Testing Date (the “Third Testing Period”) and (iv) in respect of any subsequent
Testing Date covered in the most recent Rolling Budget, the four-week period
ending on such Testing Date (each, a “Subsequent Testing Period”).

As to any information contained in materials furnished pursuant to Section
6.02(d), the Parent shall not be separately required to furnish such information
under Section 6.01(a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Parent to furnish the information and materials
described in Sections 6.01(a) and (b) above at the times specified therein.

 

78



--------------------------------------------------------------------------------

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Parent (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case, evidencing Indebtedness in excess of $2,000,000
and not otherwise required to be furnished to the Lenders pursuant to Section
6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each written notice or
other written correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(g) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all default notices, requests and other
documents (including amendments, waivers and other modifications) received under
or pursuant to any instrument, indenture, loan or credit or similar agreement,
in each case, evidencing Indebtedness in excess of

 

79



--------------------------------------------------------------------------------

$2,000,000 and, from time to time upon request by the Administrative Agent, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

(h) (i) as soon as reasonably practicable in advance of filing with the
Bankruptcy Court, Canadian Court or Bermuda Court or delivering to any statutory
committee appointed in the Cases, Canadian Cases or Bermuda Cases, or the U.S.
Trustee, as the case may be, the Final Order and all other proposed orders and
pleadings related to the Loans and the Loan Documents, any other financing or
use of cash collateral, any sale or other disposition of Collateral outside the
ordinary course, cash management, adequate protection, any Reorganization Plan
and/or any disclosure statement related thereto and (ii) by the earlier of
(A) two Business Days prior to being filed (and if impracticable, then as soon
as possible and in no event later than promptly after being filed) on behalf of
any of the Debtors with the Bankruptcy Court, the Canadian Court or the Bermuda
Court or (B) at the same time as such documents are provided by any of the
Debtors to any statutory committee appointed in the Cases, Canadian Cases or
Bermuda Cases or the U.S. Trustee, all other notices, filings, motions,
pleadings or other information concerning the financial condition of the Parent
or any of its Subsidiaries or other Indebtedness of the Loan Parties or any
request for relief under Section 363, 365, 1113 or 1114 of the Bankruptcy Code
or Section 9019 of the Federal Rules of Bankruptcy Procedure; and

(i) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) the Parent shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Parent to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Parent shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Parent hereby acknowledges that (1) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Parent hereunder (collectively, the “Parent Materials”) by posting Parent
Materials on SyndTrak, IntraLinks or

 

80



--------------------------------------------------------------------------------

another similar electronic system (the “Platform”) and (2) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Parent Materials that may be distributed
to the Public Lenders and that (w) all such Parent Materials shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Parent Materials “PUBLIC,” the Parent shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Parent Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Parent or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Parent Materials constitute Information, they shall be treated as set forth
in Section 10.07); (y) all Parent Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Parent Materials that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information”.

Section 6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including a Material Adverse Effect that has
resulted, or could reasonably be expected to result, from: (i) a breach or
non-performance of, or any default under, a Contractual Obligation of the Parent
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Parent or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Subsidiary;

(c) of any of the following that could reasonably be expected to result in a
Material Adverse Effect: (i) any notice of any action or proceeding against, or
of any noncompliance by, any Loan Party or any of its Subsidiaries with respect
to any Environmental Law and (ii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent or any
Subsidiary pursuant to any applicable Environmental Laws;

(d) of the occurrence of any ERISA Event; and

(e) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

81



--------------------------------------------------------------------------------

Section 6.04 Payment of Obligations. In the case of any Debtor, in accordance
with the Bankruptcy Code and subject to any required approval by the Bankruptcy
Court, Canadian Court or Bermuda Court, pay and discharge as the same shall
become due and payable, all its material obligations and liabilities (in the
case of any Debtor, solely to the extent arising post-petition), including
(a) all material Tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person; (b) all
lawful material claims which, if unpaid, would by law become a Lien upon its
property; and (c) all material Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

Section 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

Section 6.07 Maintenance of Insurance. (a) Maintain with financially sound
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance; and (b) if at any time any
real property constituting Collateral on which a “building” or “mobile home” (in
each case, as such terms are defined for purposes of the NFIP) is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), (i) obtain
flood insurance in such total amount as required by Regulation H of the FRB, as
from time to time in effect and all official rulings and interpretations
thereunder or thereof, and otherwise comply with the NFIP as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time
and (ii) provide evidence in form and substance satisfactory to the
Administrative Agent of such flood insurance to the Administrative Agent.

Section 6.08 Compliance with Laws. Except as otherwise excused by the Bankruptcy
Code, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in

 

82



--------------------------------------------------------------------------------

which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or any Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or any Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Parent and at such reasonable times
during normal business hours, upon reasonable advance notice to the Parent;
provided, however, if no Event of Default shall have occurred and be continuing,
only two such visits, inspections, examination or discussion may be conducted
per fiscal year at each facility (which visit, inspection, examinations or
discussions shall be coordinated by the Administrative Agent); provided further,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing as often as may be reasonably desired at the expense
of the Parent at any time during normal business hours and without advance
notice.

Section 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
(a) working capital and general corporate purposes in accordance with the
Rolling Budget; (b) professional fees and expenses whether or not in accordance
with the Rolling Budget; and (c) Bankruptcy Court approved administrative
expenses for estate professionals and such other expenses to which the Required
Lenders may consent in their sole direction, in each case not in contravention
of any Law or of any Loan Document.

Section 6.12 Covenant to Guarantee Obligations and Give Security.

(a) The formation or acquisition of any new direct or indirect Subsidiary after
the Effective Date shall occur only with the consent of the Required Lenders.
Upon the formation or acquisition of any such new direct or indirect Subsidiary
(other than any Excluded Subsidiary) by any Loan Party (which, for the purpose
of this paragraph, shall include any Subsidiary that ceases to be an Excluded
Subsidiary), then the Parent shall, at the Parent’s expense (and in each case
subject to the Foreign Security Principles):

(i) within 30 days after such formation or acquisition (or such longer period as
may be agreed by the Administrative Agent in its sole discretion), (A) deliver
documents and certificates of the type specified in clauses (ix) and (x) of
Section 4.01(a) with respect to such Subsidiary and (B) cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents,

 

83



--------------------------------------------------------------------------------

(ii) within 30 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), furnish to
the Administrative Agent a description of the real and personal properties of
such Subsidiary, in detail reasonably satisfactory to the Administrative Agent,

(iii) within 45 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion) (or with
respect to any contemplated Real Property security, within 60 days after request
from the Administrative Agent pursuant to Section 2.14), cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Equity in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(v), as well as, in the case
of any Real Property security, the delivery of the Mortgaged Property Support
Documents and evidence of compliance with the Flood Zone Requirements), securing
payment of all the Obligations of such Subsidiary or such parent, as the case
may be, under the Loan Documents and constituting Liens on all such real and
personal properties,

(iv) within 45 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code and PPSA financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the personal properties purported to be subject to the
Security Agreement Supplements, IP Security Agreement Supplements and security
and pledge agreements delivered pursuant to this Section 6.12, enforceable
against all third parties in accordance with their terms,

(v) [reserved],

(vi) within 60 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties (including applicable foreign counsel in accordance with the Foreign
Security Principles) acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

 

84



--------------------------------------------------------------------------------

(vii) within 90 days after such formation or acquisition (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), deliver,
upon the reasonable request of the Administrative Agent in its reasonable
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition engineering, soils and other reports, and environmental assessment
reports prepared or customarily prepared in connection with such formations or
acquisitions, each in scope, form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that to the extent that any Loan Party
or any of its Subsidiaries shall have otherwise received any of the foregoing
items with respect to such real property, such items shall, promptly after the
receipt thereof, be delivered to the Administrative Agent.

(b) Upon the acquisition of any property constituting Collateral by any Loan
Party, if such property, in the reasonable judgment of the Administrative Agent,
shall not already be subject to a perfected security interest with the priority
set forth in Section 2.14 in favor of the Administrative Agent for the benefit
of the Secured Parties or not covered by the same Collateral Documents as the
property of the same type existing on the Effective Date, then Parent shall, at
Parent’s expense:

(i) within 30 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,

(ii) within 45 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion) (or with respect to
any contemplated Real Property security, within 60 days after request from the
Administrative Agent pursuant to Section 2.14), cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, Security Agreement Supplements and other security and pledge agreements,
as specified by and in form and substance satisfactory to the Administrative
Agent, securing payment of all the Obligations of the applicable Loan Party
under the Loan Documents and constituting Liens on all such properties,
including in the case of Real Property security, the delivery of the Mortgaged
Property Support Documents and evidence of compliance with the Flood Zone
Requirements.

(iii) within 45 days after such acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), cause the applicable
Loan Party to take whatever action (including the filing of Uniform Commercial
Code and PPSA financing statements, the giving of notices and the endorsement of
notices on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such personal property, enforceable against all third
parties

(iv) [reserved], and

 

85



--------------------------------------------------------------------------------

(v) within 90 days after any acquisition of real property (or such longer period
as may be agreed by the Administrative Agent in its sole discretion), deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to such engineering, soils and other reports,
and environmental assessment reports prepared or customarily prepared in
connection with such acquisitions, each in scope, form and substance reasonably
satisfactory to the Administrative Agent; provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.

(c) Upon the request of the Administrative Agent (at the direction or with the
consent of the Required Lenders), following the occurrence and during the
continuation of an Event of Default under Section 8.01(a) or Section 8.01(b) (as
it relates to Section 7.11), the Parent shall, at the Parent’s expense, cause
any Subsidiary that is not a Loan Party to (i) become a Loan Party and comply
with the requirements of Section 6.12(a) and any other applicable requirements
in the Loan Documents related thereto, (ii) cause such Loan Party to file an
insolvency proceeding that becomes jointly administered with that of the Debtors
and (iii) cause each of the Interim Order (within five (5) Business Days of the
commencement of such proceeding or such other circumstance) and Final Order
(within forty-five (45) days of the commencement of such proceeding or such
other circumstance) to be made applicable to such Subsidiary.

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements.

(e) Upon the formation or acquisition of any new Subsidiary that is classified
as a CFC or a CFC Holdco and is directly held by a Loan Party, the Parent shall
at the Parent’s sole expense within 30 days after such formation or acquisition
(or such longer period as may be agreed by the Administrative Agent in its sole
discretion), cause such new Subsidiary, and cause each direct and indirect
parent of such new Subsidiary (if it has not already done so), to (i) duly
execute and deliver to the Administrative Agent pledge agreements in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
65% of the total voting power of the total outstanding Equity Interests of such
new Subsidiary (and 100% of any non-voting Equity Interests of such new
Subsidiary) shall be pledged to the Administrative Agent for the benefit of the
Secured Parties, (ii) deliver a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties (including any applicable foreign counsel) acceptable to the
Administrative Agent as to the matters contained in clause (i) above and as to
such other matters as the Administrative Agent (at the direction or with the
consent of the Required Lenders) may reasonably request and (iii) take whatever
action (including with respect to any applicable foreign Laws) may be necessary
or advisable in the opinion of the Administrative Agent (at the direction or
with the consent of the Required Lenders) to vest in the Administrative Agent
(or in any representative of the

 

86



--------------------------------------------------------------------------------

Administrative Agent designated by it) valid and subsisting Liens on 65% of the
total voting power of the total outstanding Equity Interests of such new
Subsidiary (and 100% of any non-voting Equity Interests of such new Subsidiary).

(f) Notwithstanding the foregoing, the Loan Parties shall have no obligation to
provide in favor of the Secured Parties any Mortgages or related documentation
in respect of any Real Property held by the Borrowers or its Subsidiaries
pursuant to this Section 6.12, except as contemplated by Section 2.14.

Section 6.13 Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, with all applicable Environmental Laws; obtain and
renew all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, to the extent required by
applicable Environmental Laws; in each case, except as would not reasonably be
expected to result in a Material Adverse Effect; provided, however, that neither
the Parent nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

Section 6.14 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents or the Orders, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder or under the Orders and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or the
Orders or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

Section 6.15 Material Contracts. In the case of any Debtor, in accordance with
the Bankruptcy Code and subject to any required approval by the Bankruptcy
Court, Canadian Court or Bermuda Court, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands

 

87



--------------------------------------------------------------------------------

and requests for information and reports or for action as any Loan Party or any
of its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 6.16 Anti-Corruption Laws. Conduct its businesses in compliance with the
Anti-Corruption Laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Section 6.17 [Reserved].

Section 6.18 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent written notice of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described in the preceding sentence upon request.

Section 6.19 Conduct of Business. From and after the Effective Date, each Loan
Party shall, or shall cause its Subsidiaries to, engage in (a) only material
businesses engaged in by such Loan Party or its Subsidiaries on the Effective
Date and similar or related businesses and reasonable extensions thereof and
(b) such other lines of business as may be reasonably consented to by the
Required Lenders.

Section 6.20 Post-Closing Obligations. The Loan Parties and their Subsidiaries
will execute and delivery the documents and complete the tasks set forth on
Schedule 6.20, in each case within the time limits specified on such schedule
(or such longer period as the Administrative Agent may agree in its sole
discretion).

Section 6.21 Certain Case Milestones.

(a) no later than seven calendar days after the Petition Date (or such later
date as the Required Lenders may agree in their reasonable discretion), obtain
the entry of the Interim Order, approving the Facility on an interim basis, in
form and substance satisfactory to the Required Lenders;

(b) no later than 40 calendar days after the entry of the Interim Order (or such
later date as the Required Lenders may agree in their reasonable discretion),
obtain the entry of the Final Order approving the Facility on a final basis, in
form and substance satisfactory to the Required Lenders;

 

88



--------------------------------------------------------------------------------

(c) as promptly as possible, but in no event later than 30 calendar days after
the Petition Date, the Debtors shall have filed an Acceptable Plan of
Reorganization and disclosure statement (“Acceptable Disclosure Statement”) that
are, in each case, acceptable to the Required Lenders in their sole discretion;

(d) no later than 90 calendar days after the Petition Date, obtain the entry of
an order approving the Acceptable Disclosure Statement;

(e) no later than 130 calendar days after the Petition Date, obtain the entry of
an order confirmation of the Acceptable Plan of Reorganization (the
“Confirmation Date”);

(f) no later than seven calendar days following the Petition Date (or such later
date as the Required Lenders may agree in their reasonable discretion), obtain
the entry of the Canadian Recognition Order, which shall be in full force and
effect and shall not be vacated, stayed, reversed in any respect.

(g) no later than 21 calendar days after the Confirmation Date, consummation of
the Acceptable Plan of Reorganization.

To the extent the milestones set forth above are extended pursuant to the
restructuring support agreement dated as of July 8, 2016 among the Loan Parties
and certain of the lenders under the Existing Credit Agreement party thereto
(the “Restructuring Support Agreement”), such milestones shall also be extended
by such time for purposes of this Section 6.21.

Section 6.22 First and Second Day Orders. Cause all proposed “first day” orders,
“second day” orders and all other orders establishing procedures for
administration of the Cases or approving significant transactions submitted to
the Bankruptcy Court, Canadian Court or Bermuda Court to be in accordance with
and permitted by the terms of this Agreement and reasonably acceptable to the
Required Lenders in all respects, it being understood and agreed that the forms
of orders approved by the Required Lenders prior to the Petition Date are in
accordance with and permitted by the terms of this Agreement in all respects and
are reasonably acceptable and any orders that provide for the termination of the
Commitments and the indefeasible repayment of the Obligations, in full, in cash,
on or before the date of entry of such order are reasonably acceptable.

Section 6.23 Bermuda Cases. (a) Maintain the appointment of the JPLs with the
powers granted to them by the Bermuda Court and co-operate with and assist the
JPLs to perform their responsibilities in connection with the Bermuda Cases in a
manner acceptable to the Administrative Agent (acting at the direction or with
the consent of the Required Lenders) and (b) upon request of the Required
Lenders promote or cause the JPLs to promote a scheme or schemes of arrangement
under the provisions of section 99 of the Companies Act 1981 which, if
sanctioned by the Bermuda Court, will give effect to and/or facilitate a
reorganization and/or refinancing of the Parent and/or C&J Corporate
substantially in accordance with the provisions of the Reorganization Plan as it
relates to the Parent and/or C&J Corporate.

 

89



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly:

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document or the Orders;

(b) Liens existing on the Effective Date and listed on Schedule 7.01;

(c) Liens for (i) pre-petition Taxes not yet due as of the Petition Date or
which are being contested in good faith and by appropriate proceedings
diligently conducted, or (ii) post-petition Taxes not yet due or which need not
be paid pursuant to an order of the Bankruptcy Court or pursuant to the
Bankruptcy Code or which are being contested in good faith and by appropriate
proceedings diligently conducted, in each case, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which do not secure
Indebtedness for borrowed money and which are not overdue for a period of more
than 60 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that the sum of the aggregate amount of
obligations secured thereby and the aggregate amount of such deposits and Liens
shall not exceed $5,000,000 outstanding at any time, unless such amount is
permitted for such period by the applicable Rolling Budget.

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property (including minor defects and irregularities in title and
similar encumbrances) which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

90



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.02(f) including such
Liens outstanding on the Effective Date; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
of the property being acquired on the date of acquisition;

(j) Leases with respect to the assets or properties of the Parent or any
Subsidiary, in each case entered into in the ordinary course of such Person’s
business so long as such leases are subordinate in all respects to the Liens
granted and evidenced by the Collateral Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of the Parent or any Subsidiary or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent or any
Subsidiary in the ordinary course of business in accordance with the past
practices of such Person;

(l) other Liens securing any obligations (including Indebtedness) outstanding in
an aggregate principal amount not to exceed $2,000,000; provided that no such
Lien shall secure obligations under Guarantees provided pursuant to Section
7.02(e);

(m) Liens granted to provide adequate protection pursuant to the Interim Order
or the Final Order;

(n) any interest or title of a lessor under any lease entered into by the Parent
or any of its Subsidiaries in the ordinary course of its business and covering
only the assets so leased, including Liens arising from precautionary UCC
financing statements or similar or related filings in any jurisdiction made in
respect of such leases;

(o) Liens on the assets of any Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiary permitted under Section 7.02(k);

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) consistent with
those arising by operation of law consisting of customary and ordinary course
rights of setoff upon deposits of cash in favor of banks or other depository
institutions in the ordinary course of business;

(q) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing under Section 7.02(j);

(r) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage or such
inventory or other goods in the ordinary course of business; and

(s) Liens granted by a Subsidiary that is not a Loan Party in favor of any Loan
Party.

 

91



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, no Subsidiary of the Parent
that is not a Loan Party shall be permitted to create or incur any additional
Liens under this Section 7.01 other than non-consensual Liens otherwise
permitted under this Section 7.01.

Section 7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person for the purpose of directly mitigating risks associated with fluctuations
in interest rates, foreign exchange rates or commodity prices;

(b) Indebtedness among the Parent and its Subsidiaries, which Indebtedness shall
(i) in the case of Indebtedness owed to a Loan Party, constitute “Collateral”
under the Security Agreement, (ii) in the case of Indebtedness owing by a Loan
Party to a Subsidiary that is not a Loan Party, be subordinated to the
Obligations pursuant to terms substantially the same as the subordination terms
applicable to the Guarantors pursuant to the Guaranty and (iii) be otherwise
permitted under the provisions of Section 7.03 other than Section 7.03(e), (k)
or (m);

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the Effective Date and listed on Schedule 7.02;

(e) (i) Guarantees of the Parent or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of any Loan Party and (ii) unsecured Guarantees of
the Parent or any Subsidiary in respect of (A) Indebtedness of any Subsidiary
that is not a Loan Party otherwise permitted hereunder or (B) operating leases
and other obligations of any Subsidiary that is not a Loan Party, in each case,
that do not constitute Indebtedness and are entered into in the ordinary course
of business; provided that, in the case of this clause (ii), the aggregate
amount of all such Guarantees at any time outstanding does not exceed (when
added to any intercompany Indebtedness outstanding under Section 7.02(k)(i)
below and Investments made pursuant to Section 7.03(k)(iii)) $5,000,000;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding (including any such
Indebtedness outstanding on the Effective Date) shall not exceed, as of the date
of incurrence of any such Indebtedness, $1,500,000;

(g) [reserved];

(h) [reserved];

(i) [reserved];

(j) Indebtedness issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies, or their affiliates, to
finance insurance premiums payable to such insurance companies in connection
with policies purchased by a Loan Party in the ordinary course of business;

 

92



--------------------------------------------------------------------------------

(k) Indebtedness of any Subsidiary that is not a Loan Party in the form of
intercompany Indebtedness owing to the Parent or any other Loan Party in an
aggregate amount at any time outstanding not to exceed (when added to any
Guarantees issued in accordance with clause (e)(ii) above and Investments made
under Section 7.03(k)(iii)) $5,000,000;

(l) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by the Parent or a Subsidiary in the ordinary course of its
business;

(m) Indebtedness in respect of (i) self-insurance obligations, completion, bid,
performance, appeal or surety bonds issued for the account of the Parent or any
Subsidiary, performance and completion guarantees, import and export custom and
duty guaranties and similar obligations, in each case in the ordinary course of
business, including guarantees or obligations of the Parent or any wholly-owned
Subsidiary with respect to letters of credit or similar instruments supporting
such obligations (in each case other than for an obligation for money borrowed)
or (ii) obligations represented by letters of credit for the account of the
Parent or any wholly-owned Subsidiary, as the case may be, in order to provide
security for workers’ compensation claims;

(n) [reserved];

(o) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(p) customer deposits and advance payments received in the ordinary course of
business; and

(q) Guarantees by the Parent or its Subsidiaries of operating leases of the Loan
Parties or other obligations of the Loan Parties, in each case, that do not
constitute Indebtedness and are entered into in the ordinary course of business.

Notwithstanding anything herein to the contrary, no Subsidiary of the Parent
that is not a Loan Party shall be permitted to create or incur any additional
Indebtedness under this Section 7.02 other than such Indebtedness of a
non-consensual nature or such Indebtedness under Section 7.02(e)(ii)(A) and (k),
in each case otherwise permitted under this Section 7.02.

Section 7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Parent and its Subsidiaries in the form of Cash
Equivalents;

(b) [reserved];

 

93



--------------------------------------------------------------------------------

(c) (i) Investments by the Parent and its Subsidiaries in their respective
Subsidiaries outstanding on the Effective Date and identified on Schedule 7.03,
(ii) additional Investments by the Parent and its Subsidiaries in Loan Parties
and (iii) additional Investments by Subsidiaries of the Parent that are not Loan
Parties in other Subsidiaries that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02(e);

(f) Investments existing on the Effective Date (including those referred to in
Section 7.03(c)(i)) and identified on Schedule 7.03;

(g) [reserved];

(h) [reserved];

(i) [reserved];

(j) [reserved];

(k) (i) Investments by the Loan Parties in any Subsidiary that is not a Loan
Party constituting the issuance of Guarantees permitted under Section
7.02(e)(ii) above and (ii) Investments by the Loan Parties in any Subsidiary
that is not a Loan Party constituting intercompany Indebtedness permitted under
Section 7.02(k) above; provided that the aggregate amount of such Investments
(when added to Investments made pursuant to clause (i) above) does not exceed
$5,000,000 (net of any cash return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts, in an amount not to exceed the amount of the
original Investment at the time such Investment was made);

(l) [reserved];

(m) Investments by the Loan Parties in Swap Contracts permitted under Section
7.02(a);

(n) Investments received in consideration for an asset sale permitted by Section
7.05 other than Section 7.05(l); provided that such transfer or sale shall be on
terms reasonably satisfactory to the Required Lenders and that the Loan Parties
shall take appropriate steps to grant a security interest in such Investments
with the priority set forth in Section 2.14 in favor of the Administrative
Agent, for the benefit of the Secured Parties; and

(o) Investments (including Indebtedness and other obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers in the ordinary course of business.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, no Loan Party may make any
additional Investment in any Subsidiary of the Parent that is not a Loan Party
under this Section 7.03 (other than as set forth in Section 7.03(k)).

Section 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) (i) any Borrower may merge, consolidate or amalgamate with or into the
Parent or one or more of its Subsidiaries, provided that, if the U.S. Borrower
is merged, consolidated or amalgamated with any Person, the U.S. Borrower shall
be the continuing or surviving Person and if any other Borrower is merged,
consolidated or amalgamated, a Borrower shall be the continuing or surviving
Person, or (ii) any Subsidiary (other than a Borrower) may merge with any other
Subsidiary (other than a Borrower) provided that if any such Person is a
Guarantor, a Guarantor shall be the surviving Person;

(b) any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Loan Party;

(c) (i) any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to another Subsidiary that is not a Loan Party and (ii) any
Subsidiary that is not a Loan Party may dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) to a
Loan Party;

(d) [reserved]; and

(e) any Subsidiary (other than a Borrower) may dissolve, liquidate or wind-up
its affairs so long as all of its assets are distributed or otherwise
transferred to the Parent or any other Subsidiary and, so long as, in the case
of a Guarantor, all of its assets are distributed or otherwise transferred to a
Borrower or a surviving Guarantor.

Notwithstanding the foregoing, in no event shall Parent or any of its
Subsidiaries that do not constitute Excluded Subsidiaries on the Effective Date
merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) or the Equity Interests in any of its Subsidiaries to or in
favor of any Person if the result of such transaction is to cause any of the
Subsidiaries to become an Excluded Subsidiary if such Person was not an Excluded
Subsidiary immediately prior to giving effect thereto.

Section 7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

 

95



--------------------------------------------------------------------------------

(c) Dispositions of equipment to the extent that (i) such equipment is exchanged
for credit against the purchase price of similar replacement equipment or
(ii) (A) the proceeds of such Disposition are paid not less than 75% in cash,
(B) within 90 days of such Disposition, the Parent or the applicable Subsidiary
has obtained a written replacement order to replace such equipment with
replacement equipment and (C) if the equipment subject to such Disposition was
Collateral, such replacement equipment is or becomes Collateral subject to a
perfected Lien in favor of the Administrative Agent for the benefit of the
Secured Parties substantially contemporaneously with the consummation of such
replacement;

(d) Dispositions of property by any Subsidiary to the Parent or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Loan Party, the transferee thereof must be a Loan Party; provided further that
no Disposition of the Equity Interests in any Subsidiary that does not
constitute an Excluded Subsidiary on the Effective Date shall be permitted under
this clause (d) if the result of such transaction is to cause such Subsidiary to
become an Excluded Subsidiary if such Person was not an Excluded Subsidiary
immediately prior to giving effect thereto;

(e) Dispositions permitted by Section 7.04;

(f) grants of non-exclusive licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Parent or any wholly-owned Subsidiary, in each
case, in the ordinary course of business consistent with past practice;

(g) Dispositions by the Parent and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that the aggregate book value of all property
Disposed of in reliance on this clause (g) shall not exceed as of the date of
any such Disposition an amount equal to $25,000,000; provided that the Net Cash
Proceeds of such Disposition shall be deposited as promptly as practicable into
a segregated blocked account pledged to the Administrative Agent pursuant to
reasonable and customary arrangements for so long as the Debtors have not
emerged from the Cases; provided, further, that so long as no Default shall have
occurred and be continuing, the Borrowers shall not be required to make such
deposit with respect to an amount equal to $12,500,000 in the aggregate of the
Net Cash Proceeds from all such Dispositions during the term of the Facility;

(h) so long as no Default shall occur or be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(g) or (m);

(i) any Disposition of all or a portion of the Total E&S Business; provided that
75% of the Net Cash Proceeds of such Disposition shall be deposited as promptly
as practicable into a segregated blocked account pledged to the Administrative
Agent pursuant to reasonable and customary arrangements for so long as the
Debtors have not emerged from the Cases;

(j) Dispositions of light vehicles (i.e. cars and pick-up trucks but not heavy
trucks or rigs) in the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(k) any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Parent or any of its
Subsidiaries;

(l) Dispositions of property constituting the making of Investments permitted
under Section 7.03 other than Section 7.03(n) and Dispositions of property
constituting the making of Restricted Payments permitted by Section 7.06; and

(m) the sale of past due accounts receivable in the ordinary course of business;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(l) (other than Dispositions to any Loan Party) shall be for fair
market value.

Section 7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom, each Subsidiary may make Restricted Payments to any Loan Party and
any other Person (to the extent the proceeds of such Restricted Payment are
being passed through by such other Person to a Loan Party) that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made.

Section 7.07 Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent and its Subsidiaries on the Effective Date or any business related or
incidental thereto.

Section 7.08 Transactions with Affiliates. Enter into or permit to exist any
transaction of any kind with any Affiliate of any Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Parent or such Subsidiary as would be obtainable
by the Parent or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.

Section 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that:

(a) limits the ability (i) of any Subsidiary to (A) make Restricted Payments to
any Loan Party or (B) otherwise transfer property to or invest in any Loan
Party, except for any agreement (1) in effect on the Effective Date and set
forth on Schedule 7.09, or (2) in effect at the time such entity becomes a
Subsidiary of the Parent after the Effective Date, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Parent, (ii) of the Parent or any Subsidiary to Guarantee the Obligations or
(iii) of the Parent or any Subsidiary to create, incur, assume or suffer to
exist Liens on the property of such Person to secure the Obligations; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section
7.02(f) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; provided that such agreement
(1) exists at the time such Person becomes a Subsidiary of the Parent, (2) is
not entered into solely in contemplation of such Person’s becoming a Subsidiary
of the Parent and (3) does not extend to the assets of any Person other than the
Person becoming a Subsidiary of the Parent; or

 

97



--------------------------------------------------------------------------------

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations.

Section 7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

Section 7.11 Financial Covenants.

(a) Budget Variance. As of any Testing Date, for the Testing Period ending on
such Testing Date, the Borrower shall not permit (i) the aggregate receipts of
the Parent and its Subsidiaries for such Testing Period to be less than, in the
aggregate, the applicable Variance Percentage for the applicable Testing Period
of the aggregate receipts line item for the Parent and its Subsidiaries for such
Testing Period, and (ii) the aggregate operating disbursements (excluding
professional fees and expenses) made by the Parent and its Subsidiaries for such
Testing Period to be greater than the applicable Variance Percentage for the
applicable Testing Period, of the aggregate operating disbursements line item
for such Testing Period, in each case set forth in the most recent Rolling
Budget covering such Testing Period.

(b) Capital Expenditures. Commencing with the Petition Date and as of the end of
each subsequent fiscal month end, make any Capital Expenditure, except for
Capital Expenditures not exceeding an amount equal to the applicable amount set
forth below for the period beginning on the Petition Date and ending on the last
day of such month.

 

Fiscal Month

   Capital Expenditures  

August 2016

   $ 15,560,000   

September 2016

   $ 21,550,000   

October 2016

   $ 27,540,000   

November 2016

   $ 33,530,000   

December 2016

   $ 39,510,000   

January 2017

   $ 46,540,000   

February 2017

   $ 53,660,000   

March 2017

   $ 61,870,000   

Section 7.12 Amendments of Organization Documents. Amend any of its Organization
Documents, unless such amendments, modifications, or supplements could not
reasonably be expected to be materially adverse to the rights of the
Administrative Agent or the Lenders.

 

98



--------------------------------------------------------------------------------

Section 7.13 Accounting Changes. Make any change in (a) its accounting policies
or reporting practices, except as required by Law or GAAP, or (b) its fiscal
year.

Section 7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
post-petition Indebtedness or any Indebtedness existing on the Petition Date,
except, in the case of such Indebtedness in existence on the Petition Date,
(a) as expressly provided for in the “first day” orders entered by the
Bankruptcy Court that are reasonably acceptable to the Administrative Agent and
(b) payments that are made substantially simultaneous with or following the
termination of the Commitments and the repayment of the Obligations in cash in
full and are provided for in the Acceptable Plan of Reorganization.

Section 7.15 Amendment, Etc. of Indebtedness. Amend, modify or change in any
manner any term or condition of any Indebtedness set forth on Schedule 7.02 to
the extent not materially adverse to the Lenders.

Section 7.16 Sanctions. Use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person that, at the time of such
funding, is the subject of Sanctions, to fund any activities or business in any
Designated Jurisdiction, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Administrative Agent or otherwise) of Sanctions.

Section 7.17 Anti-Corruption Laws. Use any Credit Extension or the proceeds of
any Credit Extension for any purpose which would breach the Anti-Corruption
Laws.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of any Loan, or (ii) pay within three (3) days after the same
becomes due, any interest on any Loan, or any fee due hereunder, or (iii) pay
within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of the last paragraph of Section 4.01,
Sections 6.03(a), 6.03(b), 6.05(a), 6.11, 6.20, 6.21, 6.22 and 6.23 or Article
7; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of (i) written notice
thereof being given to the Parent by the Administrative Agent or (ii) a
Responsible Officer of a Loan Party otherwise becoming aware of such default; or

 

99



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (without duplication of any materiality qualifier
contained herein or therein) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $2,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (or
corresponding term, in each case as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (or corresponding term, in
each case as defined in such Swap Contract) or (B) any Termination Event (or
corresponding term, as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (or corresponding term, as
so defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than $2,000,000; provided, that this clause (e) shall not apply to any
Indebtedness outstanding hereunder and any Indebtedness of any Debtor that was
incurred prior to the Petition Date (or, if later, the date on which such Person
became a Debtor); or

(f) Insolvency Proceedings, Etc. Any Subsidiary (other than a Debtor) institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or makes a proposal to its
creditors or files notice of its intention to do so, institutes any other
proceeding under applicable Law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or applies for or consents to the appointment of any receiver,
receiver-manager, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any material part of its property; or any
receiver, receiver-manager, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues

 

100



--------------------------------------------------------------------------------

undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; unless (x) prior to any of the foregoing described in
clause (f), such Subsidiary becomes a Loan Party, (y) within five (5) Business
Days of such action, such Subsidiary’s insolvency proceeding becomes jointly
administered with that of the Borrowers, and (iii) each of the Interim Order
(within five (5) Business Days of the commencement of such proceeding or such
other circumstance) and Final Order (within forty-five (45) days of the
commencement of such proceeding or such other circumstance) are made applicable
to such Subsidiary; or

(g) Inability to Pay Debts; Attachment. (i) Any Subsidiary (other than a Debtor)
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(which, in the case of the Debtors only, arose post-petition) (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $2,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer is rated at least
“A” by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage or the benefit of indemnity), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of sixty (60) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to a
Pension Plan, Multiemployer Plan or the PBGC which has resulted in or could
reasonably be expected to result in liability in excess of $25,000,000 or the
imposition of a Lien on the assets of a Loan Party, or (ii) the Parent or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $25,000,000 or the imposition of a Lien on the assets of a Loan Party;
or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

 

101



--------------------------------------------------------------------------------

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 or the Orders shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien on the Collateral purported to be covered thereby; or

(m) Cases.

(i) Any of the Cases of the Debtors shall be dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code or any Debtors shall file a motion or
other pleading seeking the dismissal of any of the Cases of the Debtors under
Section 1112 of the Bankruptcy Code or otherwise without the consent of the
Required Lenders or (ii) a trustee under Chapter 11 of the Bankruptcy Code or an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code)
under Section 1106(b) of the Bankruptcy Code shall be appointed in any of the
Cases of the Debtors and the order appointing such trustee or examiner shall not
be reversed or vacated within (30) days after the entry thereof unless consented
to by the Required Lenders; or

(ii) An application shall be filed by any Debtor for the approval of any Other
Superpriority Claim, or an order of the Bankruptcy Court, Canadian Court or
Bermuda Court shall be entered granting any Other Superpriority Claim (other
than with respect to (a) the Carve-Out in any of the Cases or (b) any
application or order that provides for immediate indefeasible payment in full in
cash of the Obligations) that is pari passu with or senior to the claims of the
Administrative Agent and the Lenders against any Borrower or any other Loan
Party hereunder or under any of the other Loan Documents, or there shall arise
or otherwise be granted any such pari passu or senior Other Superpriority Claim,
in each case other than Superpriority Claims or other than with respect to the
Carve-Out and the Liens permitted to have such priority under the Loan Documents
and the Orders, the Loan Parties shall create or incur, or the Bankruptcy Court,
Canadian Court or Bermuda Court enters an order granting, any Lien which is pari
passu with or senior to any Liens under the Loan Documents or the adequate
protection Liens granted under the Interim Order; or

(iii) The Bankruptcy Court, Canadian Court or Bermuda Court shall enter an order
or orders granting relief from the automatic stay application under Section 362
of the Bankruptcy Code (or equivalent) so as to (A) permit a third party to
proceed on any assets of any of the Debtors which have a value in excess of
$2,000,000 in the aggregate or (B) permit other actions that would result in a
Material Adverse Effect on the Debtors or their estates (taken as a whole); or

(iv) (A) an order of the Bankruptcy Court shall be entered reversing, amending,
supplementing, staying for a period of seven (7) days or more, vacating or
otherwise amending, supplementing or modifying the Interim Order or Final Order,
or the Parent or any Subsidiary of the Parent shall apply for the authority to
do so, in each case in a manner that is adverse to the Administrative Agent or
the Lenders, without the prior written consent of the Administrative Agent and
the Required Lenders; (B) an order of the Bankruptcy Court shall be entered
denying or terminating use of Cash Collateral by

 

102



--------------------------------------------------------------------------------

the Loan Parties and the Loan Parties shall have not obtained use of Cash
Collateral pursuant to an order consented to by, and in form and substance
reasonably acceptable to, the Administrative Agent (with the consent of the
Required Lenders); (C) the Interim Order (prior to the entry of the Final Order)
or Final Order (at all times thereafter) shall cease to create a valid and
perfected Lien on the Collateral or to be in full force and effect; (D) without
the written consent of the Administrative Agent and the Required Lenders, the
entry of an order in any of the Cases granting adequate protection to any other
Person; (E) an order shall have been entered by the Bankruptcy Court modifying
the adequate protection obligations granted in any Order without the prior
written consent of the Administrative Agent and the Required Lenders, (F) an
order shall have been entered by the Bankruptcy Court avoiding or requiring
disgorgement by the Administrative Agent or any of the Lenders of any amounts
received in respect of the Obligations, (G) any Loan Party shall file a motion
or other request with the Bankruptcy Court seeking any financing under
Section 364(d) of the Bankruptcy Code secured by any of the Collateral that does
not provide for termination of the Commitments and indefeasible payment in full
in cash of the Obligations (without the prior consent of the Administrative
Agent and the Required Lenders) or (H) other than with respect to the Carve-Out,
a final non-appealable order in the Cases shall be entered charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the Lenders; or

(v) Except as permitted by the Orders or as otherwise agreed to by the
Administrative Agent and the Required Lenders, any Debtor shall make any
Pre-Petition Payment other than Pre-Petition Payments authorized by the
Bankruptcy Court in accordance with the “first day” orders of the Bankruptcy
Court; or

(vi) A Reorganization Plan that is not an Acceptable Plan of Reorganization
shall be (i) confirmed by any Person or (ii) confirmed or filed by any Loan
Party in any of the Cases of the Debtors, or any order shall be entered which
dismisses any of the Cases of the Debtors and which order does not provide for
termination of the Commitments and indefeasible payment in full in cash of the
Obligations under the Loan Documents and continuation of the Liens with respect
thereto until the effectiveness thereof (other than contingent indemnification
obligations not yet due and payable), or any of the Debtors shall seek
confirmation of any such plan or entry of any such order; or

(vii) Any Loan Party or other Subsidiary shall take any action in support of any
matter set forth in paragraphs (i)-(vi) above or in support of any filing by any
Person of a Reorganization Plan that is not an Acceptable Plan of Reorganization
or any other Person shall do so and such application is not contested in good
faith in the sole discretion of the Loan Parties and the relief requested is
granted in an order that is not stayed pending appeal, in each case unless the
Administrative Agent (with the consent of the Required Lenders) consents to such
action; or

(viii) Any of the Loan Parties shall seek to, or shall support (whether by way
of motion or other pleadings filed with the Bankruptcy Court, Canadian Court or
Bermuda Court or any other writing executed by any Loan Party or by oral
argument) any motion to, (1) disallow in whole or in part any of the Obligations
arising under this Agreement or any other Loan Document, (2) disallow in whole
or in part any of the Indebtedness owed

 

103



--------------------------------------------------------------------------------

by the Loan Parties under the Existing Credit Agreement Documents, (3) challenge
the validity and enforceability of the Liens or security interests granted under
any of the Loan Documents or in any Order in favor of the Administrative Agent,
or (4) challenge the validity and enforceability of the Liens or security
interests granted under the Existing Credit Agreement Documents or in any Order
in favor of the Existing Credit Agreement Agent or Existing Credit Agreement
Lenders; or

(ix) Termination or expiration of any exclusivity period for any Loan Party to
file or solicit acceptances for a Reorganization Plan; or

(x) Noncompliance by any Loan Party or any of its Subsidiaries with the terms of
the Interim Order or the Final Order; or

(xi) Termination of the Restructuring Support Agreement in accordance with its
terms.

(n) Canadian Recognition Order. Any Loan Party shall make, permit to be made or
seek any change, amendment or modification, to the Canadian Recognition Order or
any other order of the Canadian Court with respect to the Canadian Cases in a
manner that is adverse to the interest of the Lenders without the consent of the
Required Lenders.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders take any or all of the following actions:

(a) declare the unused commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all applicable outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower; and

(c) subject to the proviso below, exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
and the Orders;

provided, that with respect to the enforcement of Liens or other remedies with
respect to the Collateral of the Loan Parties under the proceeding clause (c),
the Administrative Agent shall provide the Parent with five (5) Business Days’
written notice prior to taking the action contemplated thereby (in any hearing
after the giving of the aforementioned notice, the only issue that may be raised
by any party in opposition thereto being whether, in fact, an Event of Default
has occurred and is continuing).

 

104



--------------------------------------------------------------------------------

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 any amounts received on account of the Obligations shall,
subject to the provisions of Sections 2.15 and 2.16, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel) to the respective
Lenders and amounts payable under Article 3, ratably among them in proportion to
the respective amounts described in this Second clause payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this Third clause payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this Third clause held by them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints, designates and authorizes Cortland to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for

 

105



--------------------------------------------------------------------------------

purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 9.02 Rights as a Lender. If the Person serving as the Administrative
Agent hereunder is also a Lender hereunder, then such Person shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing:

(a) the Administrative Agent and its Related Parties shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing;

(b) the Administrative Agent and its Related Parties shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law;

(c) the Administrative Agent and its Related Parties shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
any information relating to any Loan Party or any of their respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

 

106



--------------------------------------------------------------------------------

(d) the Administrative Agent and its Related Parties shall not be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Parent or a Lender;

(e) the Administrative Agent and its Related Parties shall not be responsible
for or have any duty or obligation to any Lender or participant or any other
Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent; and

(f) the Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions; without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Loan Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. For

 

107



--------------------------------------------------------------------------------

purposes of determining compliance with the conditions specified in Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objections.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents.

Section 9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Parent, to appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above in this Section 9.06. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring Administrative Agent as of the Resignation Effective Date), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations

 

108



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall confer
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except with respect to any Person in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

 

109



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, any other Debtor Relief Laws, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01),
(iii) the Administrative Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

110



--------------------------------------------------------------------------------

Section 9.10 Collateral and Guaranty Matters.

(a) Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Commitments
and indefeasible payment in full in cash of all Obligations (other than
contingent indemnification obligations) (such event, the “Facility Termination
Date”), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposal
permitted hereunder or under any other Loan Document, (iii) in the event that
such property is no longer required to be pledged pursuant to Section 6.12
hereof or any provision of any other Loan Document or (iv) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;

(ii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or such Person is no longer required to be a Guarantor pursuant to
Section 6.12 hereof or any provision of any other Loan Document; and

(iii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(b) If as a result of any transaction not prohibited by this Agreement any
Guarantor becomes an Excluded Subsidiary or is otherwise no longer required to
be a Guarantor pursuant to Section 6.12 hereof or any provision of any other
Loan Document, then such Guarantor’s Guarantee shall be automatically released.
If as a result of any transaction not prohibited by this

 

111



--------------------------------------------------------------------------------

Agreement the property of (including Equity Interests held by) any Person is no
longer required to be pledged pursuant to Section 6.12 hereof or any provision
of any other Loan Document, then the security interest of the Administrative
Agent and the other Secured Parties therein shall be automatically released. In
connection with any termination or release pursuant to this Section 9.10(b), the
Administrative Agent and any applicable Lender shall promptly execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 9.10(b) shall be
without recourse to or warranty by the Administrative Agent or any Lender.

ARTICLE 10

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (and by the Administrative Agent with the consent
of the Required Lenders) and the applicable Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)) without the written consent of each Lender;

(b) [reserved];

(c) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of the Facility hereunder or under any
other Loan Document without the written consent of each Lender;

(e) (i) reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender,
(ii) Section 2.12(f) in a

 

112



--------------------------------------------------------------------------------

manner that would alter the pro rata application required thereby without the
written consent of each Lender directly affected thereby or (iii) modify the
sharing provisions of Section 2.13 without the written consent of each Lender
directly affected thereby;

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof or any provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder without the written consent of each Lender;

(h) amend or modify the Superpriority Claim status of the Lenders under the
Orders or under any Loan Document or release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) release any Borrower or permit any Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender; and provided, further, that

(i) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and

(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders, may be effected
with the consent of the applicable Lenders other than Defaulting Lenders),
except that (1) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (2) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders, that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender; and (B) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of Title 11 of the
United States Code supersedes the unanimous consent provisions set forth herein.

 

113



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the prior written consent of the Parent only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
mistake, defect or inconsistency.

If any Lender becomes a Non-Consenting Lender, the Parent may replace such
Non-Consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Parent to be made pursuant to this paragraph).

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to any Borrower or any other Loan Party or the Administrative Agent, to
the address, fax number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to any Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or any Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

114



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Parent Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to any Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). The Parent acknowledges and
agrees that the DQ List shall be deemed suitable for posting and may be posted
by the Administrative Agent on the Platform, including the portion of the
Platform that is designated for “public side” Lenders.

(d) Change of Address, Etc. Each of the Borrowers and the Administrative Agent
may change its address, fax number or telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax number or
telephone number or electronic mail address for notices and other communications
hereunder by notice to the Borrowers and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected

 

115



--------------------------------------------------------------------------------

the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Parent Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Parent or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Loan Party. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

116



--------------------------------------------------------------------------------

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, its
Affiliates and the Required Lenders (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent and the
Required Lenders), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated); provided that
the Loan Parties shall not be required under this clause (i) to pay the fees and
expenses of (A) more than one principal outside counsel for each of the
Administrative Agent or the Lenders, (B) more than one outside counsel acting as
regulatory counsel for each of the Administrative Agent or the Lenders, or
(C) more than a single local counsel for each of the Administrative Agent or the
Lenders in any relevant jurisdiction as reasonably determined by the
Administrative Agent or the Lenders as the case may be (and which may include a
single local counsel acting in multiple jurisdictions), except in, each case, to
the extent there is an actual or perceived conflict of interest between or among
such parties and the party affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own principal, regulatory or local
counsel and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.04 or (B) in connection with Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned, leased or operated by Parent or any of
its Subsidiaries, or any Environmental Liability related in any way to Parent or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Parent or any other Loan Party or any of Parent’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR

 

117



--------------------------------------------------------------------------------

ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (x) result from
a claim brought by Parent or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Parent or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) arise from any dispute solely among Indemnitees
and not arising out of any act or omission of any Loan Party or any of its
Subsidiaries or Affiliates (other than any claims against the Administrative
Agent in its capacity as such). This Section 10.04(b) shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claims

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 10.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

118



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 and the indemnity provisions
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of Section
10.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 10.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

119



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $1,000,000, in the case of any assignment in respect of the
Loans, and in each case, in $1,000,000 increments in excess thereof, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, a Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
For the avoidance of doubt and for the purposes of article 1278 of the
Luxembourg civil code, notwithstanding any assignment, transfer and/or novation
permitted under and made in accordance with the provisions of this Agreement,
any Guarantee or security given by any Loan Party organized under the laws of
Luxembourg under any Loan Documents shall be preserved for the benefit of any
assignee or transferee of any Lender.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of a Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; and provided further that the Borrowers’
consent shall not be required during the primary syndication of the Facility;

 

120



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan or
unused Commitment to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that (x) in
the case of contemporaneous assignments by any Lender to one or more Approved
Funds, only a single recordation fee shall be payable for such assignments and
(y) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or any of its Affiliates or Subsidiaries, (B) to any Defaulting Lender or
any of its Subsidiaries, (C) to any Disqualified Institution, (D) to a natural
person or (E) in the case of an assignment to a lender under the Existing Credit
Agreement or any Affiliate thereof, to any Person that itself or through its
Affiliate is not a Supporting Creditor (as defined in the Restructuring Support
Agreement) under the Restructuring Support Agreement or does not substantially
simultaneously accede to the Restructuring Support Agreement as a Supporting
Creditor and, in each case, any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in the foregoing clauses
(B), (C), (D) or (E).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) The assignee, if it is not already a Lender hereunder, shall deliver to
the Administrative Agent and the U.S. Borrower any applicable documentation
required to be delivered under this Agreement (including any Internal Revenue
Service forms and other applicable certificates, forms or documentation
described in Section 3.01(e)).

 

121



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender, a Disqualified Institution or Parent
or any of its Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participations.

 

122



--------------------------------------------------------------------------------

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.06(b); provided, that the Borrowers are notified of the participation sold to
such Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (i) the sale of the participation to such
Participant is made with the Borrowers’ prior written consent or (ii) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Parent’s request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 with respect to any Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

123



--------------------------------------------------------------------------------

(g) [reserved];

(h) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (A) such
assignee shall not retroactively be disqualified from becoming a Lender and
(B) the execution by the Parent of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (h)(i) shall not be void.

(ii) The Parent shall, or shall cause, (A) a list of Disqualified Institutions
and any updates thereto from time to time to be posted (collectively, the “DQ
List”) on the Platform, including that portion of the Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:

(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process,

(d) to any other party hereto,

 

124



--------------------------------------------------------------------------------

(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,

(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations (it being understood that the DQ List may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (f)),

(g) on a confidential basis to (i) any rating agency in connection with rating
Parent or its Subsidiaries or the credit facility provided hereunder or (ii) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent to deliver Parent Materials or notices to the Lenders or
(iii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facility provided hereunder

(h) with the consent of the Parent or

(i) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 10.07 or (B) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar services providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section 10.07, “Information” means all information received
from Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent or any Subsidiary, provided that, in the case of
information received from the Parent or any Subsidiary after the Effective Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.07 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Loan Party
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

125



--------------------------------------------------------------------------------

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of any Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch, Affiliate or office of such Lender different
from the branch, Affiliate or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify Parent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement and each
of the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken

 

126



--------------------------------------------------------------------------------

together shall constitute a single contract. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount or
indemnity payment to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations

 

127



--------------------------------------------------------------------------------

under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 2.05(a)(ii) and 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment pursuant to the last paragraph of Section
10.01, the applicable assignee shall have consented to the applicable amendment,
waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Parent to require such assignment and delegation cease
to apply.

Section 10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

(b) SUBMISSION TO JURISDICTION. THE PARENT AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE

 

128



--------------------------------------------------------------------------------

BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM)
JURISDICTION THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT DOES NOT
HAVE (OR ABSTAINS FROM) JURISDICTION, SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
PARENT OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER

 

129



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and any Affiliate
thereof, and the Lenders are arm’s-length commercial transactions between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and, as applicable, its Affiliates and the
Lenders and their Affiliates (collectively, solely for purposes of this Section
10.16, the “Lenders”), on the other hand, (ii) each Loan Party has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (b) (i) the Administrative Agent and its
Affiliates and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for any
Loan Party or any of its Affiliates, or any other Person and (ii) neither the
Administrative Agent, any of its Affiliates nor any Lender has any obligation to
any Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, any of its Affiliates nor any
Lender has any obligation to disclose any of such interests to any Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, any of its Affiliates or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document, Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) or
document executed in connection herewith shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof, or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent nor any Lender
is under any obligation to agree to accept electronic signatures in any form or
in any format unless expressly

 

130



--------------------------------------------------------------------------------

agreed to by the Administrative Agent or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

Section 10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Parent and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001), as amended) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the requirements of
the PATRIOT Act. Parent and the other Loan Parties shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering, anti-terrorist financing and Sanctions
laws, rules and regulations, including the PATRIOT Act.

Section 10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

131



--------------------------------------------------------------------------------

ARTICLE 11

GUARANTY

Section 11.01 Guaranty. Each Guarantor hereby jointly and severally, absolutely
and unconditionally guarantees, as a guaranty of payment and not as a guaranty
of collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise and including any amounts
which would become due but for the operation of an automatic stay under any
Debtor Relief Law, and at all times thereafter, of any and all existing and
future Obligations, indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, owing by any
Borrower or any other Loan Party to the Administrative Agent and the Lenders and
their respective successors, indorsees, transferees and assigns (the
“Beneficiaries”) arising under, pursuant to, or in connection with this
Agreement or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and, as provided in the
Loan Documents, all costs, attorneys’ fees and expenses incurred by
Administrative Agent or any Beneficiary in connection with the collection or
enforcement thereof), and whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including obligations, liabilities, and indebtedness
arising or accruing after the commencement of any proceeding under any Debtor
Relief Laws with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding and including all
Obligations, liabilities and indebtedness arising from any extensions or credit
under or in connection with any Loan Document from time to time, regardless of
whether such interest and fees are allowed claims in such proceeding
(collectively, the “Guaranteed Obligations”). The Administrative Agent’s books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon each
Guarantor and conclusive, absent manifest error, for the purpose of establishing
the amount of the Guaranteed Obligations. This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty
other than the indefeasible payment in full of the Guaranteed Obligations, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

Section 11.02 No Setoff or Deductions; Taxes; Payments. Each Guarantor hereby
acknowledges and agrees that the terms of Section 3.01 of this Agreement shall
be binding on such Guarantor as though such Guarantor were a Borrower hereunder.
Each Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law. Upon the request of the
Administrative Agent, each Guarantor will deliver promptly to the Administrative
Agent the original or certified copy of a receipt issued by the relevant
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. The obligations of each Guarantor under this section shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

 

132



--------------------------------------------------------------------------------

Section 11.03 Rights of Administrative Agent and Lenders. Each Guarantor
consents and agrees that the Administrative Agent and the Lenders may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, increase,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

Section 11.04 Certain Waivers. (a) Each Guarantor waives (i) any defense arising
by reason of any disability or other defense of any Borrower or any other
Guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of any
Borrower other than due to the indefeasible payment in full in cash of the
Guaranteed Obligations; (ii) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of any Borrower
or any other guarantor; provided, that, for the avoidance of doubt, no
Guarantor’s obligations hereunder shall exceed the aggregate amount of the
Guaranteed Obligations; (iii) any right to require the Administrative Agent or
any Lender to proceed against any Borrower, any Guarantor or any other guarantor
of the Guaranteed Obligations, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the Administrative Agent’s
or any Lender’s power whatsoever; (iv) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
any Lender; and (v) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives, to the maximum extent permitted by applicable law, all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of the
terms set forth in this Guaranty or of the existence, creation or incurrence of
new or additional Guaranteed Obligations.

(b) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the guarantee contained herein and any
security interest, if any, securing the Guaranteed Obligations, shall not be
affected by, and shall remain in full force and effect without regard to, and
hereby waives all, rights, claims or defenses that it might otherwise have (now
or in the future) with respect to each of the following (whether or not such
Guarantor has knowledge thereof):

(i) the validity or enforceability of any Loan Document any of the Guaranteed
Obligations or any guarantee or right of offset with respect thereto at any time
or from time to time held by any Beneficiary;

 

133



--------------------------------------------------------------------------------

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Borrower or any other Guarantor or any of their Subsidiaries
and any corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

(vi) the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Guaranteed Obligations or any
other impairment of such collateral;

(vii) any exercise of remedies with respect to any security for the Guaranteed
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Guaranteed Obligations)
at such time and in such order and in such manner as the Administrative Agent
and the Beneficiaries may decide and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Guarantor would otherwise have and without limiting the generality of the
foregoing or any other provisions hereof, each Guarantor hereby expressly waives
any and all benefits which might otherwise be available to such Guarantor under
applicable law, including, without limitation, California Civil Code Sections
2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433; and

(viii) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other
Guarantor for the

 

134



--------------------------------------------------------------------------------

Guaranteed Obligations, or of such Guarantor under the guarantee contained
herein or of any security interest granted by any Guarantor, whether in a
bankruptcy proceeding or in any other instance.

Section 11.05 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not any Borrower, any other Guarantor, or any
other person or entity is joined as a party.

Section 11.06 Subrogation.

(a) No Guarantor shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty (including with respect to all “claims” (as defined in
Section 101(5) of the Bankruptcy Code)) against Borrower or any other Guarantor
arising in connection with, or any Collateral securing the Guaranteed
Obligations (including rights of subrogation (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) contribution, and the like)
until all of the Guaranteed Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and any commitments
of the Lenders or the facility provided by the Lenders with respect to the
Guaranteed Obligations are terminated. For purposes of the foregoing, all
guarantees of such Guarantor in respect of the Guaranteed Obligations, other
than the guarantee under Section 11.06 hereof, will be deemed to be enforceable
and payable after the guaranty under Section 11.06 hereof. If any amounts are
paid to a Guarantor in violation of the foregoing limitation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise), then such
amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.
If any such payment or distribution is made or becomes available to any
Guarantor in any bankruptcy case, receivership, or insolvency or liquidation
proceeding, such payment or distribution shall be delivered by the person making
such payment or distribution directly to the Administrative Agent, for
application to the payment of the Guaranteed Obligations.

(b) The Guarantors hereby agree, as among themselves, that if any Guarantor or
any other guarantor of the Guaranteed Obligations shall become an Excess Funding
Guarantor (as defined below) (but subject to the succeeding provisions of this
Section 11.06(b)), to pay to such Excess Funding Guarantor an amount equal to
such Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, assets, liabilities and debts of
such Excess Funding Guarantor) of such Excess Payment (as defined below). The
payment obligation of any Guarantor to any Excess Funding Guarantor under this
Section 11.06(b) shall be subordinate and subject in right of payment to the
prior payment in full of the obligations of such Guarantor under the other
provisions of this Guaranty, and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess except as provided in
Section 11.06(a) above or in any similar provision of any other guaranty of the
Guaranteed Obligations. For purposes hereof, (i) “Excess Funding Guarantor”
shall mean, in respect of any obligations arising under the other provisions of
this Guaranty and any similar provisions of any other guaranty of the Guaranteed
Obligations (hereafter, the “Subject Obligations”),

 

135



--------------------------------------------------------------------------------

a Guarantor or any other guarantor of the Guaranteed Obligations that has paid
an amount in excess of its Pro Rata Share of the Subject Obligations;
(ii) “Excess Payment” shall mean, in respect of any Subject Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Subject Obligations; and (iii) “Pro Rata Share”, for purposes of this
Section 11.06(b), shall mean, for any Guarantor or any other guarantor of the
Guaranteed Obligations, the ratio (expressed as a percentage) of (A) the amount
by which the aggregate present fair saleable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such guarantor under this Guaranty or the other
applicable guaranty) to (B) the amount by which the aggregate present fair
saleable value of all assets and other properties of the Borrowers, all of the
Guarantors and all of the other guarantors of the Guaranteed Obligations exceeds
the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Borrowers under this Agreement, the Guarantors hereunder and
any other guarantors of the Guaranteed Obligations under the applicable
guaranties) of the Borrowers, all of the Guarantors and all of the other
guarantors of the Guaranteed Obligations, all as of the Effective Date (if any
Guarantor becomes a party hereto (or any other guarantor of the Guaranteed
Obligations becomes a party to the applicable guaranty) subsequent to the
Effective Date, then for purposes of this Section 11.06(b)) such subsequent
guarantor shall be deemed to have been a guarantor of the Guaranteed Obligations
as of the Effective Date and the information pertaining to, and only pertaining
to, such guarantor as of the date such guarantor became a guarantor of the
Guaranteed Obligations shall be deemed true as of the Effective Date.

(c) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 11.06 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Beneficiary against any Guarantor or its property. The
Beneficiaries make no representations or warranties in respect of any such right
and shall have no duty to assure, protect, enforce or ensure any such right or
otherwise relating to any such right.

Section 11.07 Termination; Reinstatement. (a) This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect; provided that the Guarantors shall be
released from their respective guarantee obligations and other obligations under
this Guaranty as follows: (i) with respect to all Guarantors, upon the
termination of all Commitments and indefeasible payment in full in cash of all
Guaranteed Obligations (other than contingent indemnification obligations),
(ii) with respect to any Guarantor that ceases to be a Subsidiary of a Borrower
as a result of a transaction permitted under this Agreement, automatically upon
such Guarantor so ceasing to be a Subsidiary, (iii) with respect to any
Guarantor that becomes an Excluded Subsidiary or is otherwise no longer required
to be a Guarantor pursuant to Section 6.12 of this Agreement or any provision of
any other Loan Document as a result of a transaction permitted under this
Agreement, automatically upon such Guarantor becoming an Excluded Subsidiary or
otherwise no longer being required to be a Guarantor and (iv) with respect to
any other release of a Guarantor, upon approval, authorization or ratification
in writing in accordance with Section 10.01 of this Agreement.

 

136



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
any Borrower or any other Loan Party is made, or the Administrative Agent or any
Lender exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, to the extent of such payment, all as if such payment
had not been made or such setoff had not occurred and whether or not the
Administrative Agent or any Lender is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The foregoing obligations of each Guarantor under paragraph (b) of
this section shall survive termination of this Guaranty.

Section 11.08 Subordination. All Subordinated Obligations (as defined below) of
a Guarantor shall be subordinate and junior in right of payment and collection
to the payment and collection in full of all Guaranteed Obligations as described
below:

(a) As used herein, the term “Subordinated Obligations” for a Guarantor means:
(i) all present and future indebtedness, liabilities, and obligations of any
kind owed to such Guarantor by any Borrower or any other Loan Party liable for
the payment or performance of the Guaranteed Obligations, including debt
obligations, equity obligations, and other contractual obligations requiring
payments of any kind to be made to such Guarantor and including any right of
subrogation (including any statutory rights of subrogation under Section 509 of
the Bankruptcy Code, 11 U.S.C. § 509), contribution, indemnification,
reimbursement, exoneration, or any right to participate in any claim or remedy
of any Beneficiary against any Borrower or any other Loan Party liable for the
payment or performance of the Guaranteed Obligations, or any collateral which
the Administrative Agent now has or may acquire, and (ii) any increases,
extensions, and rearrangements of the foregoing obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating the foregoing obligations.

(b) Until all Guaranteed Obligations have been irrevocably paid in full (and
therefore the payment thereof is no longer subject to being set aside or
returned under the law), no Guarantor shall take any action to enforce payment
of the Subordinated Obligations of such Guarantor, but this standstill is not
intended as a permanent waiver of the subrogation, contribution,
indemnification, reimbursement, exoneration, participation, or other rights of
such Guarantor.

(c) [Reserved].

(d) Following notice from the Administrative Agent to the Parent that an Event
of Default exists and that no further payments shall be made on the Subordinated
Obligations of any Guarantor, all amounts due with respect to the Guaranteed
Obligations shall be paid in full before any Guarantor shall be entitled to
collect or receive any payment with respect to the Subordinated Obligations of
such Guarantor.

 

137



--------------------------------------------------------------------------------

(e) Any lien, security interest, or assignment securing the repayment of the
Subordinated Obligations of any Guarantor shall be fully subordinate to any
lien, security interest, or assignment in favor of the Administrative Agent
which secures the Guaranteed Obligations. At the request of the Administrative
Agent, each Guarantor will take any and all steps necessary to fully evidence
the subordination granted hereunder, including amending or terminating financing
statements and executing and recording subordinations of liens.

(f) This is an absolute and irrevocable agreement of subordination and the
Administrative Agent may, without notice to any Guarantor, take any action
described in this Agreement, this Guaranty or in any other Loan Document without
impairing or releasing the obligations of any Guarantor hereunder.

(g) No Guarantor shall assign or otherwise transfer to any other Person any
interest in the Subordinated Obligations of such Guarantor without the prior
written permission of the Lenders.

(h) If any amount shall be paid to any Guarantor in violation of this
Section 11.06, such amount shall be held in trust for the benefit of the
Administrative Agent and immediately turned over to the Administrative Agent,
with any necessary endorsement, to be applied to the Guaranteed Obligations.

Section 11.09 [Reserved].

Section 11.10 [Reserved].

Section 11.11 Miscellaneous. No failure by the Administrative Agent or any
Lender to exercise, and no delay by the Administrative Agent in exercising, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy under this Guaranty on
any one occasion shall not be construed as a bar to any right or remedy that the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law or
in equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Administrative Agent and the Guarantors in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by any Loan Party for the benefit of the
Administrative Agent or any Lender or any term or provision thereof. Nothing in
this Guaranty is intended or shall be construed to make any other person (other
than the Beneficiaries) a third party beneficiary hereof or give such other
person any right, remedy or claims under, to or in respect hereof or the matters
contemplated herein.

Section 11.12 Conditions of Borrowers. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of obtaining
from each Borrower and

 

138



--------------------------------------------------------------------------------

any other guarantor such information concerning the financial condition,
business and operations of such Borrower and any such other guarantor as such
Guarantor requires, and that neither the Administrative Agent nor any Lender has
any duty, and such Guarantor is not relying on the Administrative Agent or any
Lender at any time, to disclose to such Guarantor any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (the Guarantor waiving any duty on the part of the Administrative
Agent or any Lender to disclose such information and any defense relating to the
failure to provide the same).

Administrative Agent nor any Lender has any duty, and such Guarantor is not
relying on the Administrative Agent or any Lender at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the Guarantor waiving any
duty on the part of the Administrative Agent or any Lender to disclose such
information and any defense relating to the failure to provide the same).

The rights of the Administrative Agent, each Lender and their respective
Affiliates under this Section 11.12 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender or
their respective Affiliates may have. Any such set-off shall be subject to the
notice requirements of Section 10.08; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.

Section 11.13 Representations, Warranties and Covenants. Each Guarantor hereby
agrees to take, or refrain from taking, as the case may be, each action that is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or refrain from
taking such action by such Guarantor or any of its Subsidiaries.

Section 11.14 Additional Guarantors. Any Subsidiary of the Parent that is
required pursuant to this Agreement to enter into a guaranty on substantially
similar terms as those set forth herein after the date hereof shall become a
Guarantor for all purposes of this Guaranty upon execution and deliver by such
Subsidiary of a supplement in the form of Exhibit O hereto.

Section 11.15 Several Enforcement. This Guaranty shall apply to each Guarantor
and may be enforced against each Guarantor as if each Guarantor had executed a
separate agreement. No Guarantor shall have any contractual rights or
obligations against any other Guarantor under this Guaranty, including any
rights to have this Guaranty enforced ratably or any right to restrict the
amendment or waiver hereof with respect to another Guarantor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.].

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BLUE RIBBON TECHNOLOGY, INC.

C&J ENERGY PRODUCTION SERVICES-CANADA LTD.

C&J ENERGY SERVICES LTD.

C&J ENERGY SERVICES, INC.

C&J SPEC-RENT SERVICES, INC.

C&J VLC, LLC

C&J WELL SERVICES, INC.

CJ HOLDING CO.

KVS TRANSPORTATION, INC.

MOBILE DATA TECHNOLOGIES LTD.

TELLUS OILFIELD INC.

TIGER CASED HOLE SERVICES, INC.

By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Executive Vice President, General Counsel and
Chief Risk Officer

ESP COMPLETION TECHNOLOGIES LLC

TOTAL E&S, INC.

By:  

/s/ Danielle Hunter

Name:   Danielle Hunter Title:   Executive Vice President and General Counsel
C&J CORPORATE SERVICES (BERMUDA) LTD. By:  

/s/ Brian Patterson

Name:   Brian Patterson Title:   Director and Secretary

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent By:  

/s/ Polina Arsentyeva

Name:   Polina Arsentyeva Title:   Associate Counsel

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Great American Insurance Company, as a Lender By:   /s/ David P. Meyer  

 

Name:   David P. Meyer Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Great American Life Insurance Company, as a Lender By:   /s/ David P. Meyer  

 

Name:   David P. Meyer Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

National Interstate Insurance Company, as a Lender By:   /s/ David Meyer  

 

Name:   David Meyer Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AG ECO AIV Master Fund, L.P., as a Lender By:   /s/ Gavin Baiera  

 

Name:   Gavin Baiera Title:   Authorized Signatory AG Energy Credit
Opportunities Fund, L.P., as a Lender By:   /s/ Gavin Baiera  

 

Name:   Gavin Baiera Title:   Authorized Signatory Silver Oak Capital, L.L.C.,
as a Lender By:   /s/ Gavin Baiera  

 

Name:   Gavin Baiera Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ASCRIBE III INVESTMENTS LLC,

as a Lender

By:   /s/ Lawrence A. First  

 

Name:   Lawrence A. First Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AVENUE ENERGY OPPORTUNITIES FUND, L.P., as a Lender By:   /s/ Sonia Gardner  

 

Name:   Sonia Gardner Title:   Member

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:   /s/ Jonathan M. Barnes  

 

Name:   Jonathan M. Barnes Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P. By: BLUE MOUNTAIN CAPITAL
MANAGEMENT, LLC, its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN FOINAVEN MASTER FUND L.P. By: BLUE MOUNTAIN CAPITAL MANAGEMENT,
LLC, its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN GUADALUPE PEAK FUND L.P. By: BLUE MOUNTAIN CAPITAL MANAGEMENT,
LLC, its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN KICKING HORSE FUND L.P. By: BLUE MOUNTAIN CAPITAL MANAGEMENT, LLC,
its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN LOGAN OPPORTUNITIES MASTER FUND L.P. By: BLUE MOUNTAIN CAPITAL
MANAGEMENT, LLC, its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUE MOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF By: BLUE MOUNTAIN CAPITAL
MANAGEMENT, LLC, its investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING L.P. By: BLUE MOUNTAIN CAPITAL MANAGEMENT, LLC, its
investment advisor, as a Lender By:   /s/ David O’Mara  

 

Name:   David O’Mara Title:   Deputy General Counsel

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BLT 13, LLC, as a Lender By:   /s/ Robert Healey  

 

Name:   Robert Healey Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIGROUP FINANCIAL PRODUCTS INC., as a Lender By:   /s/ Brian S. Broyles  

 

Name:   Brian S. Broyles Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Altair Global Credit Opportunities Fund (A), LLC, as a Lender By:   /s/ Michael
Montgomery  

 

Name:   Michael Montgomery Title:   Chief Compliance Officer   Glendon Capital
Management L.P.   Authorized Person   Level 2 Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Cornell University, as a Lender By:   /s/ Michael Montgomery  

 

Name:   Michael Montgomery Title:   Chief Compliance Officer   Glendon Capital
Management L.P.   Authorized Person   Level 2 Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Glendon Opportunities Fund, LP, as a Lender By:   /s/ Michael Montgomery  

 

Name:   Michael Montgomery Title:   Chief Compliance Officer   Glendon Capital
Management L.P.   Authorized Person   Level 2 Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GSO CAPITAL SOLUTIONS FUND II (LUXEMBOURG) S.À R.L, as a Lender By:   /s/
William Foot  

 

Name:   William Foot Title:   Manager A By:   /s/ Authorized Signatory  

 

Name:   Authorized Signatory Title:   Manager B

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HMS INCOME FUND, INC., as a Lender By:   /s/ Alejandro Palomo  

 

Name:   Alejandro Palomo Title:   Authorized Agent

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Aiguilles Rouges Sector A Investment Fund, L.P. By: HPS Investment Partners,
LLC, its Investment Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Specialty Loan VG Fund, L.P. By: HPS Investment Partners, LLC, its Investment
Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

NDT Senior Loan Fund, L.P. By: HPS Investment Partners, LLC, its Investment
Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Specialty Loan Sector D Investment Fund, L.P. By: HPS Investment Partners, LLC,
its Investment Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Specialty Loan Institutional Holdings DAC By: HPS Investment Partners, LLC, its
Investment Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Reliance Standard Life Insurance Company By: HPS Investment Partners, LLC, its
Investment Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Specialty Loan Fund – CX, L.P. By: HPS Investment Partners, LLC, its Investment
Manager By:   /s/ Don Dimitrievich  

 

Name:   Don Dimitrievich Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Invesco Floating Rate Fund, as a Lender By: Invesco Senior Secured Management,
Inc. as Sub-Adviser By:   /s/ Kevin Egan  

 

Name:   Kevin Egan Title:   Senior Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Invesco Dynamic Credit Opportunities Fund, as a Lender By: Invesco Senior
Secured Management, Inc. as Sub-advisor By:   /s/ Kevin Egan  

 

Name:   Kevin Egan Title:   Senior Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Invesco Senior Income Trust, as a Lender By: Invesco Senior Secured Management,
Inc. as Sub-advisor By:   /s/ Kevin Egan  

 

Name:   Kevin Egan Title:   Senior Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Invesco Senior Loan Fund, as a Lender By: Invesco Senior Secured Management,
Inc. as Sub-advisor By:   /s/ Kevin Egan  

 

Name:   Kevin Egan Title:   Senior Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Latigo Advisors Master Fund, Ltd, as a Lender By: Latigo Partners, LP, its
Investment Manager By:   /s/ Heather Campbell  

 

Name:   Heather Campbell Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Crown Managed Accounts SPC acting for and on behalf of Crown/Latigo Segregated
portfolio, as a Lender By: Latigo Partners, LP, its Trading Advisor By:   /s/
Heather Campbell  

 

Name:   Heather Campbell Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Latigo Ultra Master Fund, Ltd, as a Lender By: Latigo Partners, LP, its
Investment Manager By:   /s/ Heather Campbell  

 

Name:   Heather Campbell Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MTP ENERGY FUND LTD, as a Lender By MTP Energy Management LLC, its investment
adviser By Magnetar Financial LLC, its sole member By:   /s/ Michael Turro  

 

Name:   Michael Turro Title:   Chief Compliance Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OZ Domestic Partners II, L.P., as a Lender By: OZ Advisors LP, its general
partner By: Och-Ziff Holding Corporation, its general partner By:   /s/ Joel
Frank  

 

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OZ Domestic Partners, L.P., as a Lender By: OZ Advisors LP, its general partner
By: Och-Ziff Holding Corporation, its general partner By:   /s/ Joel Frank  

 

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Goldman Sachs Profit Sharing Master Trust, as a Lender By: OZ Management II LP,
its investment manager By: Och-Ziff Holding II LLC, its General Partner By: OZ
Management LP, its Member By: Och-Ziff Holding Corporation, its General Partner
By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OZ Enhanced Domestic Partners, L.P., as a Lender By: OZ Advisors LP, its general
partner By: Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OZSC II, L.P., as a Lender By: OZSC GP, L.P., its General Partner By: OZSC GP,
LLC, its General Partner By: OZ Advisors LP, its Sole Member By: Och-Ziff
Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

OZ Credit Opportunities Domestic Partners, L.P., as a Lender By: OZ Advisors LP,
its general partner By: Och-Ziff Holding Corporation, its general partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Redwood Opportunity Master Fund, Ltd., as a Lender By: Redwood Capital
Management, LLC, its Investment Manager By:  

/s/ Jonathan Kolatch

Name:   Jonathan Kolatch Title:   Managing Member

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Redwood Master Fund, Ltd., as a Lender By: Redwood Capital Management, LLC, its
Investment Manager By:  

/s/ Jonathan Kolatch

Name:   Jonathan Kolatch Title:   Managing Member

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Pontus Holdings, Ltd., as a Lender By:  

/s/ Russell F Bryant

Name:   Russell F Bryant Title:   Chief Financial Officer   Quadrant Capital
Advisors, Inc.   Investment Advisor to Pontus Holdings, Ltd.

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SPCP Group, LLC, as a Lender By:  

/s/ Michael A. Gatto

Name:   Michael A. Gatto Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOLA LTD By Solus Alternative Asset Management LP Its Investment Advisor, as a
Lender By:  

/s/ Gordon J. Yeager

Name:   Gordon J. Yeager Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOLUS OPPORTUNITIES FUND 3 LP By Solus Alternative Asset Management LP Its
Investment Advisor, as a Lender By:  

/s/ Gordon J. Yeager

Name:   Gordon J. Yeager Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOLUS OPPORTUNITIES FUND 5 LP By Solus Alternative Asset Management LP Its
Investment Advisor, as a Lender By:  

/s/ Gordon J. Yeager

Name:   Gordon J. Yeager Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ULTRA MASTER LTD By Solus Alternative Asset Management LP Its Investment
Advisor, as a Lender By:  

/s/ Gordon J. Yeager

Name:   Gordon J. Yeager Title:   Executive Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

QPB Holding Ltd., as a Lender By:  

/s/ Thomas O’Grady

Name:   Thomas O’Grady Title:   Attorney-in-Fact

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SOUND HARBOR LOAN FUND 2014-1 LTD.

By Sound Harbor Partners LLC, as Manager

By:  

/s/ Thomas E. Bancroft

Name:   Thomas E. Bancroft Title:   Portfolio Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Katherine Stewart

Name:   Katherine Stewart Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WBox 2015-8 Ltd., as a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   General Counsel & Chief Operating Officer  
Whitebox Advisors LLC

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Cortland Capital Market Services LLC

Ladies and Gentlemen:

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Agreement”; the terms defined
therein being used herein as therein defined), among C&J ENERGY SERVICES LTD., a
Bermuda exempted company and a debtor and debtor-in-possession under chapter 11
of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent.

The undersigned hereby requests (select one):

 

¨   A Borrowing      1.    On                                          
                    (a Business Day).      2.    In the amount of $
                                        3.    Comprised
of                                                                     

[Type of Loan requested]

     4.    For Eurocurrency Rate Loans: with an Interest Period of         
month[s]. ¨   A conversion or continuation of Loans   A.    Loan(s) to be
converted or continued:      1.    On                                          
                    (a Business Day).      2.    In the amount of $
                                        3.    Comprised of
                                                             

[Type of Loan]

     4.    For Eurocurrency Rate Loans: with an Interest Period of         
month[s].

 

Exhibit A to Credit Agreement

-1-



--------------------------------------------------------------------------------

  B.    Loan(s) to be converted or continued as:      1.    On
                                         
                                        (a Business Day).      2.    In the
amount of $                                                              3.   
Comprised of                                                                   
  

[Type of Loan requested]

     4.    For Eurocurrency Rate Loans: with an Interest Period of
                     month[s].

The Borrowing requested herein complies with the proviso to the first sentence
of Section 2.01(i) and (ii) of the Agreement.

 

Exhibit A to Credit Agreement

-2-



--------------------------------------------------------------------------------

The undersigned Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(f), (g) and (h) shall be satisfied on and as of the
date of the applicable Credit Extension.

 

[CJ HOLDING CO.] By:  

 

Name:  

 

Title:   [C&J ENERGY SERVICES LTD.] By:  

 

Name:  

 

Title:  

 

Exhibit A to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$                    New York, New York                    ,         

FOR VALUE RECEIVED, CJ HOLDING CO., the undersigned (the “Borrower”) hereby
promises to pay to [                    ] (the “Lender”), in lawful money of the
United States of America in immediately available funds, on or before March 31,
2017 the principal sum of          DOLLARS ($        ) or, if less, the unpaid
principal amount of all Loans made by the Lender to the Borrower on or after the
Effective Date pursuant to the Credit Agreement, payable at such times and in
such amounts as are specified in the Credit Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Loan made by the Lender to the Borrower in like money at said office from
the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Credit Agreement.

This Note is one of the Notes referred to in the Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of July 29, 2016, among C&J
Energy Services Ltd., a Bermuda exempted company and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “Parent”), and
CJ Holding Co., a Delaware corporation and a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code (the “U.S. Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Cortland Capital Market Services LLC, as Administrative Agent (together with
any successor administrative agent, the “Administrative Agent”) (as amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined) and
is entitled to the benefits thereof and of the other Loan Documents. This Note
is secured by the Collateral Documents and is entitled to the benefits of the
Guaranty. As provided in the Credit Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, and Loans may be converted from one Type (as defined in the Credit
Agreement) into another Type to the extent provided in the Credit Agreement.
This Note may only be transferred to the extent and in the manner set forth in
the Credit Agreement.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273
AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT THE
CHIEF FINANCIAL OFFICER OF CJ HOLDING CO, AT 3900 ROGERDALE ROAD, HOUSTON, TX
77042 OR BY PHONE AT 713-325-6000, WHO WILL PROVIDE YOU WITH THE ISSUE PRICE,
AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY OF THE NOTE.

 

Exhibit C-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

Exhibit C-1 to Credit Agreement

-2-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION AND (TO THE EXTENT
APPLICABLE) THE BANKRUPTCY CODE.

 

[CJ HOLDING CO.] By:  

 

Name:   Title:   [C&J ENERGY SERVICES LTD.] By:  

 

Name:  

 

Title:  

 

Exhibit C-1 to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Cortland Capital Market Services LLC

Ladies and Gentlemen:

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Agreement”; the terms defined
therein being used herein as therein defined), among C&J ENERGY SERVICES LTD., a
Bermuda exempted company and a debtor and debtor-in-possession under chapter 11
of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services, LLC as Administrative Agent.

The undersigned1 hereby certifies as of the date hereof that he/she is the
                     of the Parent, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements (together
with the unaudited consolidated financial statements) required by
Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

[Use following paragraph 1 for fiscal monthly financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(c) of the Agreement for the fiscal month of the Parent ended as of
the above date.

 

1 

This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Parent and its Subsidiaries.

 

Exhibit D to Credit Agreement

-1-



--------------------------------------------------------------------------------

Such financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Parent
and its Subsidiaries during the accounting period covered by such financial
statements.

3. A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
have performed and observed all of their Obligations under the Loan Documents,
and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Parent
and its Subsidiaries have performed and observed each covenant and condition of
the Loan Documents applicable to each of them, and no Default has occurred and
is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

C&J ENERGY SERVICES LTD. By:  

 

Name:  

 

Title:  

 

 

Exhibit D to Credit Agreement

-2-



--------------------------------------------------------------------------------

For the Month/Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

All Capital Expenditures for the period beginning on the Petition Date and
ending on the Statement Date equaling a total of $         .

Maximum permitted for such period: $        .

 

Exhibit D to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the delayed-draw term loan facility provided under
the Credit Agreement and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

being referred to herein collectively as [the][an] “Assigned Interest”). Each
such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

1.   

Assignor[s]:                                         

 

                                             

   [Assignor [is] [is not] a Defaulting Lender] 2.   

Assignee[s]:                                         

 

                                             

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower(s):                                          4.    Administrative
Agent: Cortland Capital Market Services LLC, as the administrative agent under
the Credit Agreement 5.    Credit Agreement: Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of July 29, 2016, among C&J
ENERGY SERVICES LTD., a Bermuda exempted company and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “Parent”), and
CJ HOLDING CO., a Delaware corporation and a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code (the “U.S. Borrower” and, together with
the Parent the “Borrowers” and each, a “Borrower”), the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and Cortland
Capital Market Services LLC, as Administrative Agent.

 

Exhibit E-1 to Credit Agreement

-2-



--------------------------------------------------------------------------------

6.    Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7      Aggregate
Amount of
Commitment
/Loans
for all Lenders      Amount of
Commit-
ment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $                    $                           %        $
                   $                           %        $                    $
                          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]9 [NAME OF ASSIGNOR] By:  

 

Title:   [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE[S]10 [NAME OF ASSIGNEE] By:  

 

Title:   [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

6  List each Assignor, as appropriate.

7  List each Assignee and, if available, its market entity identifier, as
appropriate.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
Lenders thereunder.

9  Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

Exhibit E-1 to Credit Agreement

-3-



--------------------------------------------------------------------------------

Consented to and Accepted: CORTLAND CAPITAL MARKET SERVICES LLC., as
  Administrative Agent By:  

 

Title:   Consented to: By:  

 

Title:  

 

Exhibit E-1 to Credit Agreement

-4-



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) [and (vi)] of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its



--------------------------------------------------------------------------------

own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York and (to
the extent applicable) the Bankruptcy Code.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

Exhibit E-2 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[Entity Name]

[Address]

Tax Payer ID:

Administrative Details

 

Payment Instructions USD:      Bank Name:         ABA:         Account Name:
Account         Number: Attn:    Signature Block      [Entity Name:]         By:
   Contacts

[Entity Name]

Address:

 

Attn:

Phone:

Fax:

E-mail:

        KYC Information

Please attach (i) all formation documents and (ii) Organizational Structure and
Tax Status

 

Exhibit E-2 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among C&J ENERGY SERVICES
LTD., a Bermuda exempted company and a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) and other
Obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished the Administrative Agent and U.S. Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the U.S. Borrower and the Administrative
Agent in writing, and (2) the undersigned shall have at all times furnished the
U.S. Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-1 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:   Date:              , 20[    ]

 

Exhibit F-1 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among C&J ENERGY SERVICES
LTD., a Bermuda exempted company and a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent.

Pursuant to the provisions of Sections 3.01(e) and 10.06(d)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (iv) it is not a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-2 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:              , 20[    ]

 

Exhibit F-2 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among C&J ENERGY SERVICES
LTD., a Bermuda exempted company and a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent.

Pursuant to the provisions of Sections 3.01(e) and 10.06(b)(ii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-3 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:              , 20[    ]

 

Exhibit F-3 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT F-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among C&J ENERGY SERVICES
LTD., a Bermuda exempted company and a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) and other Obligations in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)) and other Obligations, (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the U.S.
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-4 to Credit Agreement

-1-



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:   Title:   Date:              , 20[    ]

 

Exhibit F-4 to Credit Agreement

-2-



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INITIAL ROLLING BUDGET

[Attached]

 

Exhibit H to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DIP BUDGET

[Attached]

 

Exhibit I to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT J

INTERIM ORDER

[Attached]

 

Exhibit J to Credit Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO: Cortland Capital Market Services LLC, as Administrative Agent

 

RE: SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
July 29, 2016 among C&J ENERGY SERVICES LTD., a Bermuda exempted company and a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (the
“Parent”), and CJ HOLDING CO., a Delaware corporation and a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code (the “U.S.
Borrower” and, together with the Parent the “Borrowers” and each, a “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, and Cortland Capital Market Services LLC, as Administrative
Agent. (the “Agreement”; capitalized terms used but not defined herein have the
meanings given to such terms in the Agreement).

DATE:                    [Date]

 

 

[                    ]1 (the “Applicable Borrower”) hereby notifies the
Administrative Agent that on [                    ]2 pursuant to the terms of
Section 2.05(a) (Optional Prepayments) of the Agreement, the Applicable Borrower
intends to prepay/repay the following Loans as more specifically set forth
below:

¨    Optional prepayment of Loans, in the following amount(s):

 

¨   Eurocurrency Rate Loans: $             3  

Applicable Interest Period:                     

¨   Base Rate Loans: $             4

 

 

1  Insert the name(s) of the Applicable Borrower(s).

2  Specify date of such prepayment, which must be (i) at least three Business
Days following date of this notice if prepayment of Eurocurrency Rate Loans and
(ii) at least one Business Day following date of this notice if prepayment of
Base Rate Loan.

3  Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

4  Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

 

Exhibit M to Credit Agreement

-1-



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

Exhibit M to Credit Agreement

-2-



--------------------------------------------------------------------------------

[APPLICABLE BORROWER(S)],

By:  

 

Name:  

 

Title:  

 

 

Exhibit M to Credit Agreement

-3-



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF GUARANTY SUPPLEMENT

This SUPPLEMENT NO. [●], dated as of [●] (this “Supplement”), is delivered in
connection with the Guaranty provided in Article 11 of the Agreement described
below (the “Guaranty”) by the Persons party thereto as Guarantors (the
“Guarantors”) for the benefit of the Administrative Agent and the Lenders.

A. Reference is made to that certain Superpriority Secured Debtor-In-Possession
Credit Agreement, dated as of July 29, 2016 (the “Agreement”; the terms defined
therein being used herein as therein defined), among C&J ENERGY SERVICES LTD., a
Bermuda exempted company and a debtor and debtor-in-possession under chapter 11
of the Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “U.S. Borrower” and, together with the Parent the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Cortland Capital
Market Services LLC, as Administrative Agent. Pursuant to the Guaranty, the
Guarantors have agreed jointly and severally to guarantee, among other things,
the full payment and performance of all of the Borrowers’ obligations under the
Credit Agreement.

B. Section 11.14 of the Credit Agreement provides that additional Subsidiaries
of the Borrowers may become Guarantors under the Guaranty by execution and
delivery of an instrument in the form of this Supplement. Each undersigned
Subsidiary (each, a “New Debtor” and, collectively, the “New Debtors”) is
executing this Supplement in accordance with the requirements of the Agreement
to become a Guarantor under the Guaranty.

Accordingly, the Administrative Agent and the New Debtors agree as follows:

SECTION 1. In accordance with Section 11.14 of the Credit Agreement, each New
Debtor by its signature below becomes a Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Guarantor, and each
New Debtor hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on in all material respects or, if already qualified by materiality,
in all respects, on and as of the date hereof except for such representations
and warranties which are made as of an earlier date, in which case such
representations and warranties are true and correct in all material respects or,
if already qualified by materiality, in all respects, as of such earlier date.
Each reference to a “Guarantor” in the Guaranty shall be deemed to include each
New Debtor.

SECTION 2. Each New Debtor represents and warrants to the Administrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principals of equity (whether determined at law or in
equity).

 

Exhibit O to Credit Agreement

-1-



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall be effective upon the Administrative Agent’s
receipt of executed counterparts from all parties hereto.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect. This Supplement is a Loan Document.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

SECTION 6. All communications and notices to the New Debtors under the Guaranty
shall be in writing and given as provided in Section 10.02 of the Agreement to
the address for the New Debtors set forth under their signatures below.

SECTION 7. Subject to the limitations set out in Section 10.04 of the Agreement,
each New Debtor shall pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Supplement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby shall be consummated).

 

Exhibit O to Credit Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Debtor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

1. NEW DEBTORS:

    [NAME OF NEW DEBTOR]       By:  

 

      Name:         Title:        

By:

 

 

      Name:         Title:  

 

Exhibit O to Credit Agreement

-3-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:       CORTLAND CAPITAL MARKET SERVICES LLC, as
Administrative Agent      

 

      Title:       Address:       CORTLAND CAPITAL MARKET SERVICES LLC       225
W. Washington Street, 21st Floor       Chicago, Illinois 60606       Attention:
Chris Capezutti and Legal Department       Telecopier: 312-376-0751      
Electronic Mail: chris.capezuti@cortlandglobal.com and legal@cortlandglobal.com

 

Exhibit O to Credit Agreement

-4-



--------------------------------------------------------------------------------

EXHIBIT P

FOREIGN SECURITY PRINCIPLES

Reference is made to the Superpriority Secured Debtor-In-Possession Credit
Agreement dated July 29, 2016 (the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among C&J ENERGY SERVICES LTD., a Bermuda
exempted company and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “Parent”), and CJ HOLDING CO., a Delaware corporation and a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (the
“U.S. Borrower” and, together with the Parent the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Cortland Capital Market Services LLC, as
Administrative Agent.

 

Foreign Security Documents:    The guarantees and security interests to be
provided under or pursuant to any Foreign Security Documents (as defined below)
in connection with the Credit Agreement will be given in accordance with the
security and guarantee principles set out in this Exhibit P (the “Foreign
Security Principles”). This Exhibit P addresses the manner in which the Foreign
Security Principles will impact the guarantees and security interests proposed
to be granted pursuant to and governed by the Foreign Security Documents in
relation to the Transactions.    The Foreign Security Principles embody
recognition by all parties that there may be certain legal and practical
difficulties in obtaining guarantees and security interests from all Guarantors
that are Foreign Subsidiaries in jurisdictions in which such Guarantors are
incorporated and/or in which it has been agreed that such guarantees and
security interests will be granted (any documentation relating to such
guarantees and security interests, the “Foreign Security Documents”). In
particular, with respect to each Foreign Security Document:   

(a) any assets subject to third party arrangements, existing on the Effective
Date or at the time such assets would otherwise become Collateral, which are
permitted by the Credit Agreement and which prevent those assets from becoming
subject to a security interest will be excluded from the Collateral in any
relevant security document;

 

(b) the Guarantors will not be required to give guarantees or enter into
security documents if it is not within the legal capacity of the relevant
Guarantor or if the same would conflict with the fiduciary duties of those
directors or contravene any legal prohibition or would result in (or in a
material risk of) personal or criminal liability on the part of any officer as
advised by counsel;

 

(c) perfection of security interests, when required, and other legal formalities
will be completed as soon as practicable with commercially reasonable effort
and, in any event, within any time periods specified by applicable law in order
to ensure due perfection;

 

Exhibit P to Credit Agreement

-1-



--------------------------------------------------------------------------------

  

(d) certain supervisory board, works council or another external body’s consent
may be required by law to enable a Guarantor to provide a guarantee or security
interest in the Collateral, and such guarantee and/or security interest shall
not be required unless such consent has been received;

 

(e) a key factor in determining whether or not a guarantee or security interest
shall be taken is the applicable cost (including adverse effects on interest
deductibility and stamp duty, notarization and registration fees) which shall
not be disproportionate to the benefit to the banks of obtaining such guarantee
or security interest as reasonably determined in good faith by Parent;

 

(f) the maximum granted or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties where the
benefit of increasing the granted or secured amount is disproportionate to the
level of such fee, taxes and duties as determined in good faith by the Parent
and, where such security interest is to be given in light of the Foreign
Security Principles, only those assets that are not Excluded Property shall be
subject to such security interest;

 

(g) where there is material incremental cost involved in creating a security
interest over all assets owned by a Guarantor in a particular category (e.g.
real estate) the principle stated at paragraph (f) above shall apply;

 

(h) it is acknowledged that in certain jurisdictions it may be either impossible
or commercially impractical to create a security interest over certain
categories of assets as reasonably determined in good faith by Parent, in which
event a security interest will not be taken over such assets consistent with
customary practice in the relevant jurisdiction;

 

(i) general statutory limitations, financial assistance, corporate benefit,
capital maintenance rules, fraudulent preference, “thin capitalisation” rules,
retention of title claims and similar principles may limit the ability of a
Foreign Subsidiary to provide a guarantee or Collateral or may require that the
guarantee or Collateral be limited by an amount or otherwise, in each case as
reasonably determined in good faith by Parent;

 

(j) the giving of a guarantee, the granting of a security interest or the
perfection of the security interest granted will not be required if it would
have a material adverse effect on the ability of the relevant Guarantor to
conduct its operations and business in the ordinary course as otherwise
permitted by the Loan Documents as reasonably determined in good faith by
Parent;

 

Exhibit P to Credit Agreement

-2-



--------------------------------------------------------------------------------

  

(k) to the extent possible, all security interests shall be given in favor of
the Administrative Agent; “Parallel debt” provisions will be used where
necessary [and such provisions will be contained in the Credit Agreement and not
the individual security documents unless required under local laws];

 

(l) unless required to perfect the relevant security interests or to maintain
perfection thereof, to the extent possible, there should be no action required
to be taken in relation to the guarantees or security interests when any Lender
transfers any of its participation in the Credit Agreement to a new Lender;

 

(m) information, such as lists of assets, will be provided if and only to the
extent, required by local law to be provided to perfect or register the relevant
security interests and, unless required to be provided by local law more
frequently (or as otherwise agreed), will be provided annually or upon the
occurrence of an Event of Default that is continuing, as reasonably requested by
the Administrative Agent;

 

(n) unless granted under (i) a global security document governed by the law of
the jurisdiction of a Guarantor or under New York law, (ii) a pledge agreement
governed by the law of the jurisdiction of a material Subsidiary whose equity is
being pledged or (iii) as required by local law, all security interests shall be
governed by the law of the jurisdiction of incorporation of that Guarantor or by
the law of the jurisdiction where the assets are located (as applicable) to the
extent customary in the relevant jurisdiction or (iv) in the case of any Loan
Party organized in Canada or any province or territory thereof, as otherwise
agreed by local counsel; and

 

(o) no security interest will be required over investments/shares in joint
ventures or Subsidiaries that are not wholly owned directly or indirectly by
Parent or the assets of joint ventures or Subsidiaries that are not Subsidiaries
that are wholly owned directly or indirectly by Parent (if so restricted or
limited under the relevant joint venture agreement, the shareholders’ agreement
or applicable law) and no joint venture or Subsidiaries that are not
Subsidiaries that are wholly owned directly or indirectly by Parent will be
required to provide a guarantee.

 

Exhibit P to Credit Agreement

-3-



--------------------------------------------------------------------------------

Foreign Security Interests:   

The following principles will be reflected in the terms of any foreign security
interest taken as part of this transaction:

 

(a) the security interest will be a first ranking security interest over such
present and future assets of the Guarantors, subject to liens permitted under
the Credit Agreement;

 

(b) enforcement actions pertaining to such security interest will not be
permitted to be taken by the secured parties until an Event of Default has
occurred and is continuing;

 

(c) notification of pledges over bank accounts will be given to the bank holding
the account where this is required for perfection of a security interest
provided that this is not inconsistent with Parent and its Subsidiaries
retaining control over and the ability to use freely the balance of the account
other than if an Event of Default has occurred and is continuing;

 

(d) notification of security interests in receivables to debtors and of security
interests over goods held by third parties will only be given if an Event of
Default has occurred;

 

(e) notification of security interests over insurance policies will only be
served on any insurer of Parent’s and its Subsidiaries’ assets if an Event of
Default has occurred;

 

(f) the Foreign Security Documents should only operate to create security
interests rather than to impose new commercial obligations (accordingly, the
Foreign Security Documents shall not contain any representations or undertakings
which are already included in the Credit Agreement, unless such representations
or undertakings (such as in respect of title, insurance, information or the
payment of costs) are required for the creation, perfection, protection or
enforcement of security interests and are no more onerous than any equivalent
representation or undertaking in the Credit Agreement (if applicable));

 

(g) in respect of share pledges, until an Event of Default has occurred and is
continuing, the pledgors shall be permitted to retain and to exercise voting
rights to any shares pledged by them in a manner which does not adversely affect
the validity or enforceability of the security interest or cause an Event of
Default to occur, and the pledgors should be permitted to pay dividends upstream
on pledged shares to the extent permitted under the Credit Agreement;

 

(h) the Administrative Agent should only be able to exercise any power of
attorney granted to it under the security documents after an Event of Default
has occurred and is continuing or after failure by a Guarantor to comply with a
further assurance or perfection obligation;

 

Exhibit P to Credit Agreement

-4-



--------------------------------------------------------------------------------

  

(i) any rights of set off will not be exercisable until an Event of Default has
occurred;

 

(j) the Foreign Security Documents should not operate so as to prevent
transactions which are not prohibited under the Credit Agreement or to require
additional consents or authorizations by the Administrative Agent or Lenders;
and

 

(k) except as required under applicable law, in the Foreign Security Documents
there will be no repetition or extension of clauses set out in the Credit
Agreement such as those relating to cost and expenses, indemnities, tax gross
up, distribution of proceeds and release or otherwise for the creation,
perfection, protection or enforcement of security interests.

 

Guarantee and Security Principles:   

Subject to the due execution of all relevant security documents, completion of
relevant perfection formalities within statutorily prescribed time limits,
payment of all registration fees and documentary taxes, any other rights arising
by operation of law, obtaining any relevant foreign legal opinions and subject
to any qualifications which may be set out in the Loan Documents and any
relevant legal opinions obtained and subject to the requirements of the Foreign
Security Principles, the Administrative Agent shall:

 

(i) receive the benefit of (A) an upstream, cross-stream and downstream
Guarantee from each Guarantor and (B) a security interest granted over
substantially all of the assets of each Guarantor to secure all its liabilities
under the Loan Documents, in each case in accordance with the Foreign Security
Principles; and

 

(ii) in the case of those security documents creating pledges or charges over
shares in a Guarantor) obtain a first priority valid security interest or
analogous or equivalent security interest over all of the shares in issue at any
time in that Guarantor which are owned by another Guarantor or a Borrower. Such
security document shall be governed by the laws of the jurisdiction in which
such Guarantor whose shares are being pledged is incorporated.

 

Exhibit P to Credit Agreement

-5-